EXHIBIT 10.33

RETIREMENT SAVINGS PLAN

OF

TYSON FOODS, INC.

THIS INDENTURE is made this 20th day of January, 2011, by TYSON FOODS, INC, a
corporation duly organized and existing under the laws of the State of Delaware.

W I T N E S S E T H:

WHEREAS, the Primary Sponsor established by indenture originally effective as of
October 1, 1987, the Retirement Savings Plan of Tyson Foods, Inc. (the “Plan”),
which was last amended and restated by an indenture dated November 3, 2008 (the
“Prior Restatement”) primarily to consolidate amendments made subsequent to the
last amendment and restatement of the Plan; to comply with and make other
changes permitted by the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”); to reflect final regulations issued under Section 415 of the
Code and other regulatory developments; to make certain changes required or
permitted by the Pension Protection Act of 2006 (“PPA”); and to make certain
other miscellaneous changes; and

WHEREAS, the Primary Sponsor previously amended the Prior Restatement by a First
Amendment thereto generally effective as of January 1, 2008 to update the Plan
for final Treasury Regulations issued under Section 415 of the Code, to update
the Plan for certain law changes required by the Pension Protection Act of 2006,
to update the Plan for the Heroes Earnings Assistance and Relief Tax Act of
2008, and to update the Plan for the Worker, Retiree, and Employer Recovery Act
of 2008; and

WHEREAS, the Plan is intended to be a profit sharing plan within the meaning of
Treasury Regulations Section 1.401-1(b)(1)(ii) and also contains a cash or
deferred arrangement as described in Section 401(k) of the Internal Revenue Code
of 1986; and

WHEREAS, the Plan is intended to satisfy the safe harbor requirements of Code
Section 401(k)(12) and Code Section 401(m)(11); and

WHEREAS, the provisions of the Plan, as amended and restated herein, shall apply
to Plan Years beginning on and after January 1, 2011, except to the extent the
provisions are required to apply at an earlier date or to any other participants
to comply with applicable law;

NOW, THEREFORE, the Primary Sponsor does hereby amend and restate the Plan in
its entirety, generally effective as of January 1, 2011, except as otherwise
provided herein, to read as follows:



--------------------------------------------------------------------------------

RETIREMENT SAVINGS PLAN

OF

TYSON FOODS, INC.

 

         Page  

SECTION 1

  DEFINITIONS      1   

SECTION 2

  ELIGIBILITY      13   

SECTION 3

  CONTRIBUTIONS      14   

SECTION 4

  ALLOCATIONS AND INVESTMENT OF TRUST ASSETS      17   

SECTION 5

  PLAN LOANS      18   

SECTION 6

  IN-SERVICE WITHDRAWALS      21   

SECTION 7

  PAYMENT OF BENEFITS ON TERMINATION OF EMPLOYMENT      23   

SECTION 8

  PAYMENT OF BENEFITS ON RETIREMENT      25   

SECTION 9

  DEATH BENEFITS      26   

SECTION 10

  GENERAL RULES ON DISTRIBUTIONS      26   

SECTION 11

  ADMINISTRATION OF THE PLAN      28   

SECTION 12

  CLAIM REVIEW PROCEDURE      30   

SECTION 13

  INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS      34   

SECTION 14

  PROHIBITION AGAINST DIVERSION      35   

SECTION 15

  LIMITATION OF RIGHTS      36   

SECTION 16

  AMENDMENT TO OR TERMINATION OF THE PLAN AND THE TRUST      36   

SECTION 17

  ADOPTION OF PLAN BY AFFILIATES      37   

SECTION 18

  QUALIFICATION AND RETURN OF CONTRIBUTIONS      38   

SECTION 19

  INCORPORATION OF SPECIAL LIMITATIONS      38   

APPENDIX A

  LIMITATION ON ALLOCATIONS      A-1   

APPENDIX B

  TOP-HEAVY PROVISIONS      B-1   

APPENDIX C

  SPECIAL NONDISCRIMINATION RULES      C-1   

APPENDIX D

  FROZEN BENEFIT DISTRIBUTION RULES      D-1   

APPENDIX E

  MINIMUM DISTRIBUTION REQUIREMENTS      E-1   



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

Wherever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise and the following words and phrases shall, when used herein,
have the meanings set forth below:

1.1 “Account” means, effective January 1, 2008, a Participant’s aggregate
balance in the following accounts, as adjusted pursuant to the Plan as of any
given date:

(a) “Salary Deferral Contribution Account” which shall reflect a Participant’s
interest in contributions made by a Plan Sponsor under Plan Section 3.1.

(b) “Employer Contribution Account” which shall reflect a Participant’s interest
in matching contributions made by a Plan Sponsor under Plan Section 3.2.

(c) “Stock Match Account” which shall reflect a Participant’s interest in
contributions made by a Plan Sponsor under former Plan Section 3.3 respecting
pay periods beginning prior to December 27, 2009. As soon as administratively
practicable after January 1, 2011, the Stock Match Account shall be merged with
and into the Employer Contribution Account.

(d) “After-Tax Contribution Account” which shall reflect a Participant’s
interest in after-tax contributions previously made by a Participant to the Fund
or transferred to the Plan in a trust-to-trust transfer.

(e) “Rollover Account” which shall reflect a Participant’s interest in Rollover
Amounts. Notwithstanding the foregoing, if the Plan accepts any Rollover Amounts
that are not includable in the gross income of the Participant (determined
without regard to the rollover) and are transferred to the Plan in a direct
trustee-to-trustee transfer, it shall separately account for such amounts and
earnings and losses thereon.

The Plan Administrator shall also maintain such additional subaccounts as it
determines necessary or desirable to reflect trust-to-trust transfers (other
than Rollover Amounts), including, but not limited to, the mergers of other
tax-qualified retirement plans with and into the Plan. In addition, the Plan
Administrator may allocate the interest of a Participant in any funds
transferred to the Plan in any trust-to-trust transfer (other than Rollover
Amounts) among the above accounts as the Plan Administrator determines best
reflects the interest of the Participant.

1.2 “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
is a Plan Sponsor, (b) any other trade or business (whether or not incorporated)
under common control (within the meaning of Code Section 414(c)) with a Plan
Sponsor, (c) any other corporation, partnership or other organization which is a
member of an affiliated service group (within the meaning of Code
Section 414(m)) with a Plan Sponsor, and (d) any other entity required to be
aggregated with a Plan Sponsor pursuant to regulations under Code
Section 414(o). Notwithstanding the foregoing, for purposes of applying the
limitations set forth in Appendix A and for purposes of determining Annual
Compensation under Appendix A, the references to Code Sections 414(b) and
(c) above shall be as modified by Code Section 415(h).



--------------------------------------------------------------------------------

1.3 “Annual Compensation” means wages within the meaning of Code Section 3401(a)
(for purposes of income tax withholding at the source) and all other payments of
compensation to an Employee by a Plan Sponsor and Affiliates (in the course of
the entity’s trade or business) during a Plan Year for which the Plan Sponsor or
Affiliate, as applicable, is required to furnish the Employee a written
statement as required to be reported under Code Sections 6041(d), 6051(a)(3) and
6052 (but without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed, such as the exception for agricultural labor in Code
Section 3401(a)(2)). Annual Compensation in excess of the Annual Compensation
Limit shall be disregarded for all purposes under the Plan except for purposes
of determining who are Highly Compensated Employees. Notwithstanding the above,
Annual Compensation shall be determined as follows:

(a) (1) for purposes of determining, with respect to each Plan Sponsor, the
amount of contributions made by or on behalf of an Employee under Plan Section 3
and allocations under Plan Section 4, and

(2) for purposes of applying the provisions of Appendix C hereto for such Plan
Years as the Secretary of the Treasury may allow,

Annual Compensation shall only include amounts received for the portion of the
Plan Year during which the Employee was a Participant;

(b) for all purposes under the Plan, Annual Compensation shall not include
reimbursements or other expense allowances, cash and noncash fringe benefits,
moving expense allowances, deferred compensation, welfare benefits, and amounts
realized from the exercise of non-qualified stock options or when restricted
stock (or property) held by an employee either becomes freely transferable or is
no longer subject to a substantial risk of forfeiture;

(c) in determining the amount of contributions under Plan Section 3 and
allocations under Plan Section 4 made by or on behalf of an Employee, Annual
Compensation shall not include (1) bonus compensation, except annual bonus
compensation of only those Participants who are not eligible to participate in
the Executive Savings Plan of Tyson Foods, Inc. (or any successor plan) and
other regularly scheduled bonus payments, (2) special non-recurring forms of
remuneration including, but not limited to, travel incentives; and (3) employer
contributions under the Tyson Foods, Inc. Employee Stock Purchase Plan;

(d) for all purposes under the Plan, Annual Compensation shall include any
amount which would have been paid during a Plan Year, but was contributed by a
Plan Sponsor on behalf of an Employee pursuant to a salary reduction agreement
which is not includable in the gross income of the Employee under Section 125,
132(f)(4), 402(e)(3), 402(g)(3), 402(h)(1)(B), 414(h), 403(b) or 457 of the
Code;

 

2



--------------------------------------------------------------------------------

(e) for purposes of applying the annual addition limits in Appendix A, Annual
Compensation:

(1) shall be measured by the limitation year;

(2) shall include compensation paid following a severance from employment if
such compensation is for services during or outside the Employee’s regular
working hours, commissions, bonuses, or other similar payments and the
compensation would have been paid to the Employee prior to severance from
employment if the Employee had continued in employment with the Plan Sponsor or
an Affiliate, in accordance with Treasury Regulations
Section 1.415(c)-2(e)(3)(ii);

(3) shall include payments for unused accrued bona fide sick, vacation, or other
leave, but only if the employee would have been able to use the leave if
employment had continued;

(4) shall include compensation received by an Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment with a Plan Sponsor and only to the extent that the payment is
includable in the Employee’s gross income;

(5) shall not include any other post-severance from employment compensation;

(6) shall include payments to an individual who does not currently perform
services for a Plan Sponsor by reason of qualified military service (within the
meaning of Code Section 414(u)(1)) to the extent those payments do not exceed
the amounts the individual would have received if the individual had continued
to perform services for a Plan Sponsor rather than entering qualified military
service; and

(7) shall include compensation paid to a Participant who is permanently and
totally disabled (as defined in Code Section 22(e)(3)); and

(f) effective January 1, 2009, in accordance with Code Section 414(u)(12),
Annual Compensation shall include any differential wage payment (within the
meaning of Code Section 3401(h)(2)) made by a Plan Sponsor to an individual who
does not currently perform services for the Plan Sponsor by reason of qualified
military service (within the meaning of Code Section 414(u)(5)) to the extent
those payments do not exceed the amounts the individual would have received if
the individual had continued to perform services for the Plan Sponsor.

 

3



--------------------------------------------------------------------------------

1.4 “Annual Compensation Limit” means $245,000 (for the 2011 Plan Year), which
amount may be adjusted in subsequent Plan Years based on changes in the cost of
living as announced by the Secretary of the Treasury. If a determination period
consists of fewer than twelve months, the Annual Compensation Limit shall be
multiplied by a fraction, the numerator of which is the number of months in the
determination period and the denominator of which is twelve.

1.5 “Appeals Fiduciary” means an individual or group of individuals appointed to
review appeals of claims for benefits payable due to a Participant’s Disability
made pursuant to Plan Section 12.4.

1.6 “Beneficiary” means the person or trust that a Participant designated most
recently in a manner acceptable to the Plan Administrator; provided, however,
that if the Participant has failed to make a designation, no person designated
is alive, no trust has been established, or no successor Beneficiary has been
designated who is alive, the term “Beneficiary” means (a) the Participant’s
spouse or (b) if no spouse is alive, the deceased Participant’s estate.
Notwithstanding the preceding sentence, the spouse of a married Participant
shall be his Beneficiary unless that spouse has consented in writing to the
designation by the Participant of some other person or trust and the spouse’s
consent acknowledges the effect of the designation and is witnessed by a notary
public or a Plan representative. A Participant may change his designation at any
time. However, a Participant may not change his designation without further
consent of his spouse under the terms of the preceding sentence unless the
spouse’s consent permits designation of another person or trust without further
spousal consent and acknowledges that the spouse has the right to limit consent
to a specific beneficiary and that the spouse voluntarily relinquishes this
right. Notwithstanding the above, the spouse’s consent shall not be required if
the Participant establishes to the satisfaction of the Plan Administrator that
the spouse cannot be located, if the Participant has a court order indicating
that he is legally separated or has been abandoned (within the meaning of local
law) unless a “qualified domestic relations order” (as defined in Code
Section 414(p)) provides otherwise, or if there are other circumstances as the
Secretary of the Treasury prescribes. If the spouse is legally incompetent to
give consent, consent by the spouse’s legal guardian shall be deemed to be
consent by the spouse. If, subsequent to the death of a Participant, the
Participant’s Beneficiary dies while entitled to receive benefits under the
Plan, the successor Beneficiary, if any, or the Beneficiary listed under
Subsection (a) or, if no spouse is alive, Subsection (b) shall be the
Beneficiary.

1.7 “Board of Directors” means the Board of Directors or other governing body of
the Primary Sponsor.

1.8 “Break in Service” means the failure of an Employee, in connection with a
termination of employment, to complete a twelve-consecutive-month period
beginning on a Severance Date or anniversary thereof during which the Employee
fails to perform an Hour of Service. Notwithstanding the foregoing, the absence
from employment at anytime during a Plan Year by reason of service in the armed
forces of the United States shall not cause a Break in Service during a Plan
Year if such Employee is reemployed by the Plan Sponsor within four months after
his discharge or release from such service in the armed forces.

 

4



--------------------------------------------------------------------------------

1.9 “Code” means the Internal Revenue Code of 1986, as amended, and all
applicable rules and regulations promulgated thereunder.

1.10 “Deferral Amount” means a contribution of a Plan Sponsor on behalf of a
Participant pursuant to Plan Section 3.1.

1.11 “Direct Rollover” means a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.

1.12 “Disability” means a disability of a Participant which, in the opinion of
the Plan Administrator, causes a Participant to be totally and permanently
disabled due to sickness or injury so as to be completely unable to perform any
and every duty pertaining to his occupation from a cause other than as specified
below:

(a) excessive and habitual use by the Participant of drugs, intoxicants or
narcotics;

(b) injury or disease sustained by the Participant while willfully and illegally
participating in fights, riots, civil insurrections or while committing a
felony;

(c) injury or disease sustained by the Participant while serving in any armed
forces;

(d) injury or disease sustained by the Participant diagnosed or discovered
subsequent to the date of his termination of employment;

(e) injury or disease sustained by the Participant while working for anyone
other than the Plan Sponsor or any Affiliate and arising out of such employment;
and

(f) injury or disease sustained by the Participant as a result of an act of war,
whether or not such act arises from a formally declared state of war.

The determination of whether or not a Disability exists shall be determined by
the Plan Administrator and shall be substantiated by competent medical evidence.

1.13 “Distributee” means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order (as defined in Code Section 414(p)), are Distributees
with regard to the interest of the spouse or former spouse. Effective for
distributions made on and after January 1, 2008, a non-spouse Beneficiary of a
deceased Participant who is either an individual or an irrevocable trust, where
the beneficiaries of such trust are identifiable and the trustee provides the
Plan Administrator with a final list of trust beneficiaries or a copy of the
trust document by October 31 of the year following the Participant’s death,
shall be a Distributee with regard to the interest of the deceased Participant,
but only if the Eligible Rollover Distribution is transferred in a direct
trustee-to-trustee transfer to an Eligible Retirement Plan which is an
individual retirement account described in Code Section 408(a) or an individual
retirement account described in Code Section 408(b) (other than an endowment
contract).

 

5



--------------------------------------------------------------------------------

1.14 “Elective Deferrals” means, with respect to any taxable year of the
Participant, the sum of:

(a) any Deferral Amounts;

(b) any contributions made by or on behalf of a Participant under any other
qualified cash or deferred arrangement as defined in Code Section 401(k),
whether or not maintained by a Plan Sponsor, to the extent such contributions
are not or would not, but for Code Section 402(g)(1), be included in the
Participant’s gross income for the taxable year; and

(c) any other contributions made by or on behalf of a Participant pursuant to
Code Section 402(g)(3).

1.15 “Eligibility Service” means the completion of a twelve-consecutive-month
period beginning on the date on which the Employee first performs an Hour of
Service upon his employment or reemployment or any anniversary thereof without
reaching a Severance Date; provided, however, if an Employee quits, retires or
is discharged and then performs an Hour of Service within twelve months of his
Severance Date, then such period of severance shall be taken into account in
calculating Eligibility Service.

1.16 “Eligible Employee” means any Employee of a Plan Sponsor other than an
Employee who is (a) covered by a collective bargaining agreement between a union
and a Plan Sponsor, provided that retirement benefits were the subject of good
faith bargaining, unless the collective bargaining agreement provides for
participation in the Plan, (b) a leased employee within the meaning of Code
Section 414(n)(2), (c) deemed to be an Employee of a Plan Sponsor pursuant to
regulations under Code Section 414(o), or (d) a non-resident alien who received
no earned income from a Plan Sponsor which constitutes income from services
within the United States. In addition, no person who is initially classified by
a Plan Sponsor as an independent contractor for federal income tax purposes
shall be regarded as an Eligible Employee for that period, regardless of any
subsequent determination that any such person should have been characterized as
a common law employee of the Plan Sponsor for the period in question. For
purposes of this Section 1.16 and Section 1.19 below, an Employee shall be
deemed to be a “leased employee within the meaning of Code Section 414(n)(2)” if
the individual is a person (other than an Employee of the recipient) who,
pursuant to an agreement between the recipient and any other person, has
performed services for the recipient (or for the recipient and related persons
determined in accordance with Code Section 414(n)(6)), on a substantially
full-time basis for a period of at least one year, and such services are
performed under the primary direction or control of the service recipient.

1.17 “Eligible Retirement Plan” means any of the following that will accept a
Distributee’s Eligible Rollover Distribution:

(a) an individual retirement account described in Code Section 408(a);

 

6



--------------------------------------------------------------------------------

(b) an individual retirement annuity described in Code Section 408(b) (other
than an endowment contract);

(c) an annuity plan described in Code Section 403(a) or an annuity contract
described in Code Section 403(b), unless the Distributee is a non-spouse
Beneficiary of a deceased Participant;

(d) a qualified trust described in Code Section 401(a), unless the Distributee
is a non-spouse Beneficiary of a deceased Participant; or

(e) an eligible plan under Code Section 457(b) which is maintained by a state or
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision and which agrees to separately account for amounts
transferred into such plan from this Plan, unless the Distributee is a
non-spouse Beneficiary of a deceased Participant.

Effective for distributions after December 31, 2005, if any portion of an
Eligible Rollover Distribution is attributable to payments or distributions from
a designated Roth account (as defined in Code Section 402A), an Eligible
Retirement Plan with respect to such portion shall include only another
designated Roth account and a Roth IRA.

1.18 “Eligible Rollover Distribution” means any distribution of all or any
portion of the Distributee’s Account:

(a) including any portion of the distribution that is not includable in gross
income provided such amount is distributed directly to one of the following:

(1) an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract); or

(2) a qualified trust as described in Code Section 401(a) or an annuity contract
described in Code Section 403(b) but only to the extent that

(A) the distribution is made in a direct trustee-to-trustee transfer; and

(B) the transferee plan or contract agrees to separately account for amounts
transferred (and earnings thereon), including a separate accounting for the
portion of the distribution which is includable in income and the portion which
is not includable in income; and

 

7



--------------------------------------------------------------------------------

(b) excluding:

(1) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years or more;

(2) any distribution to the extent such distribution is required under Code
Section 401(a)(9);

(3) except as otherwise provided in this Section, the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusions for net unrealized appreciation with respect to employer
securities);

(4) a distribution due to the hardship of an Employee, his spouse, his
dependent, or his Beneficiary; or

(5) if the Distributee is a non-spouse Beneficiary of a deceased Participant,
any distribution other than a direct trustee-to-trustee transfer to an
individual retirement account described in Code Section 408(a) or an individual
retirement annuity described in Code Section 408(b) (other than an endowment
contract).

1.19 “Employee” means any person who is (a) a common law employee of a Plan
Sponsor or an Affiliate, (b) a leased employee within the meaning of Code
Section 414(n)(2) with respect to a Plan Sponsor, or (c) deemed to be an
employee of a Plan Sponsor pursuant to regulations under Code Section 414(o).

1.20 “Entry Date” means the first day of each payroll period.

1.21 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and all rules and regulations promulgated thereunder.

1.22 “Fiduciary” means each Named Fiduciary and any other person who exercises
or has any discretionary authority or control regarding management or
administration of the Plan, any other person who renders investment advice for a
fee or has any authority or responsibility to do so with respect to any assets
of the Plan, or any other person who exercises or has any authority or control
respecting management or disposition of assets of the Plan.

1.23 “Fund” means the amount at any given time of cash and other property held
by the Trustee pursuant to the Plan.

1.24 “Highly Compensated Employee” means, with respect to a Plan Year, each
Employee who:

(a) was at any time during the Plan Year or the immediately preceding Plan Year
an owner of more than five percent (5%) of the outstanding stock of a Plan
Sponsor or Affiliate or more than five percent (5%) of the total combined voting
power of all stock of a Plan Sponsor or Affiliate;

 

8



--------------------------------------------------------------------------------

(b) received Annual Compensation in excess of $110,000 (which amount may be
adjusted in subsequent Plan Years based on changes in the cost of living as
announced by the Secretary of the Treasury) during the immediately preceding
Plan Year; or

(c) is a former Employee who met the requirements of Subsection (a)(1) or (a)(2)
at the time the former Employee separated from service with the Plan Sponsor or
an Affiliate or at any time after the former Employee attained age 55. The
determination of who is a former Highly Compensated Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year in accordance with Treasury Regulation
Section 1.414(q)-1T, Q&A-4 and Notice 97-45 or later guidance under the Code.

1.25 “Hour of Service” means:

(a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for a Plan Sponsor or any Affiliate during the applicable
computation period, and such hours shall be credited to the computation period
in which the duties are performed;

(b) Each hour for which an Employee is paid, or entitled to payment, by a Plan
Sponsor or any Affiliate on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence;

(c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by a Plan Sponsor or any Affiliate, and such hours
shall be credited to the computation period or periods to which the award or
agreement for back pay pertains rather than to the computation period in which
the award, agreement or payment is made; provided, that the crediting of Hours
of Service for back pay awarded or agreed to with respect to periods described
in Subsection (b) of this Section shall be subject to the limitations set forth
in Subsection (f);

(d) Solely for purposes of determining whether a Break in Service has occurred,
each hour during any period that the Employee is absent from work (1) by reason
of the pregnancy of the Employee, (2) by reason of the birth of a child of the
Employee, (3) by reason of the placement of a child with the Employee in
connection with the adoption of the child by the Employee, or (4) for purposes
of caring for such child for a period immediately following its birth or
placement. The hours described in this Subsection (d) shall be credited (A) only
in the computation period in which the absence from work begins, if the Employee
would be prevented from incurring a Break in Service in that year solely because
of that credit, or (B), in any other case, in the next following computation
period;

 

9



--------------------------------------------------------------------------------

(e) Without duplication of the Hours of Service counted pursuant to Subsection
(d) hereof and solely for such purposes as required pursuant to the Family and
Medical Leave Act of 1993 and the regulations thereunder (the “Act”), each hour
(as determined pursuant to the Act) for which an Employee is granted leave under
the Act (1) for the birth of a child, (2) for placement with the Employee of a
child for adoption or foster care, (3) to care for the Employee’s spouse, child
or parent with a serious health condition, or (4) for a serious health condition
that makes the Employee unable to perform the functions of the Employee’s job;

(f) The Plan Administrator shall credit Hours of Service in accordance with the
provisions of Section 2530.200b-2(b) and (c) of the U.S. Department of Labor
Regulations or such other federal regulations as may from time to time be
applicable and determine Hours of Service from the employment records of a Plan
Sponsor or in any other manner consistent with regulations promulgated by the
Secretary of Labor, and shall construe any ambiguities in favor of crediting
Employees with Hours of Service. Notwithstanding any other provision of this
Section, in no event shall an Employee be credited with more than 501 Hours of
Service during any single continuous period during which he performs no duties
for the Plan Sponsor or Affiliate; and

(g) In the event that a Plan Sponsor or an Affiliate acquires substantially all
of the assets of another corporation or entity or a controlling interest of the
stock of another corporation or merges with another corporation or entity and is
the surviving entity, then service of an Employee who was employed by the prior
corporation or entity and who is employed by the Plan Sponsor or an Affiliate at
the time of the acquisition or merger shall be counted in the manner provided,
with the consent of the Primary Sponsor, in resolutions adopted by the Plan
Sponsor which authorizes the counting of such service.

(h) Notwithstanding any other provision in the Plan, Hours of Service will be
provided in accordance with Code Section 414(u) with respect to qualified
military service to the extent required.

1.26 “Individual Fund” means individual subfunds of the Fund as may be
established by the Plan Administrator from time to time for the investment of
the Fund.

1.27 “Investment Committee” means a committee, which may be established to
direct the Trustee with respect to investments of the Fund.

1.28 “Investment Manager” means a Fiduciary, other than the Trustee, the Plan
Administrator, or a Plan Sponsor, who may be appointed by the Primary Sponsor:

(a) who has the power to manage, acquire, or dispose of any assets of the Fund
or a portion thereof; and

 

10



--------------------------------------------------------------------------------

(b) who

(1) is registered as an investment adviser under the Investment Advisers Act of
1940;

(2) is not registered as an investment adviser under such Act by reason of
Paragraph (1) of Section 203A(a) of such Act, is registered as an investment
adviser under the laws of the State (referred to in such Paragraph (1)) in which
it maintains its principal office and place of business, and, at the time the
fiduciary last filed the registration form most recently filed by the fiduciary
with such State in order to maintain the fiduciary’s registration under the laws
of such State, also filed a copy of such form with the Secretary;

(3) is a bank as defined in such Act; or

(4) is an insurance company qualified to perform services described in
Subsection (a) above under the laws of more than one state; and

(c) who has acknowledged in writing that he is a Fiduciary with respect to the
Plan.

1.29 “Named Fiduciary” means only the following:

(a) the Plan Administrator;

(b) the Trustee;

(c) the Investment Committee;

(d) the Investment Manager; and

(e) the Appeals Fiduciary.

1.30 “Normal Retirement Age” means age 65.

1.31 “Participant” means any Employee or former Employee who has become a
participant in the Plan for so long as his Account has not been fully
distributed pursuant to the Plan.

1.32 “Plan Administrator” means the organization or person designated to
administer the Plan by the Primary Sponsor and, in lieu of any such designation,
means the Primary Sponsor.

1.33 “Plan Sponsor” means individually the Primary Sponsor and any Affiliate or
other entity which has adopted the Plan and Trust; provided, however, if the
Plan is adopted on behalf of Employees of one or more, but less than all,
divisions or facilities of any Affiliate, then the term “Plan Sponsor”, as
applied to that Affiliate, shall only apply to the divisions or facilities on
behalf of whose Employees the Plan has been adopted.

 

11



--------------------------------------------------------------------------------

1.34 “Plan Year” means the calendar year.

1.35 “Primary Sponsor” means Tyson Foods, Inc. and each successor thereto.

1.36 “Retirement Date” means the date on which the Participant experiences a
termination of employment on or after (a) attaining Normal Retirement Age, or
(b) becoming subject to a Disability.

1.37 “Rollover Amount” means any amount transferred to the Fund by a
Participant, which amount qualifies as an Eligible Rollover Distribution under
Code Sections 401(a)(31), 402(c)(4), 403(a)(4), 403(b)(8), 408(d)(3), or
457(e)(16), and any regulations issued thereunder.

1.38 “Severance Date” means the earlier of (a) the date on which an Employee
quits, is discharged, retires or dies, and (b) the first anniversary of the
first date of a period in which an Employee remains absent from work (with or
without pay) with the Plan Sponsor or any Affiliate for any reason.
Notwithstanding the foregoing, the Severance Date of an Employee who is absent
from work beyond the first anniversary of the first date of absence (1) by
reason of the pregnancy of the Employee, (2) by reason of the birth of a child
of the Employee, (3) by reason of the placement of a child with the Employee, or
(4) for purposes of caring for the child for a period immediately following its
birth or placement, means the second anniversary of the first date of absence
from work. The Plan Administrator may require an Employee to provide to it
timely information to establish the reason for any such absence hereunder and
the number of days for which there was such an absence.

1.39 “Termination Completion Date” means the last day of the fifth consecutive
Break in Service computation period, determined under the Section which defines
Break in Service, in which a Participant completes a Break in Service.

1.40 “Termination of Employment” means a severance from employment (within the
meaning of Code Section 401(k)(2)(B)(i)(I)) of an Employee from all Plan
Sponsors and Affiliates for any reason other than death, Disability, or
attainment of a Retirement Date. Any absence from active employment of the Plan
Sponsor and Affiliates by reason of an approved leave of absence shall not be
deemed for any purpose under the Plan to be a Termination of Employment.
Transfer of an Employee from one Plan Sponsor to another Plan Sponsor or to an
Affiliate shall not be deemed for any purpose under the Plan to be a Termination
of Employment. In addition, transfer of an Employee to another employer (other
than a Plan Sponsor or an Affiliate) in connection with a corporate transaction
involving a sale of assets, merger, or sale of stock, shall not be deemed to be
a Termination of Employment, for purposes of the timing of distributions under
Section 7.1 or 7.2, if the employer to which such Employee is transferred agrees
with the Plan Sponsor to accept a transfer of assets from the Plan to its
tax-qualified plan in a trust-to-trust transfer meeting the requirements of Code
Section 414(l).

1.41 “Trust” means the trust established under an agreement between the Primary
Sponsor and the Trustee to hold the Fund or any successor agreement.

 

12



--------------------------------------------------------------------------------

1.42 “Trustee” means the trustee under the Trust.

1.43 “Valuation Date” means each regular business day.

SECTION 2

ELIGIBILITY

2.1 Existing Participants. Each individual who was a Participant on the date
immediately preceding the effective date of this amendment and restatement shall
continue to be a Participant as of the effective date of this amendment and
restatement.

2.2 Eligible Employees. Each Eligible Employee shall become a Participant as of
the Entry Date coinciding with or next following the date he completes his
Eligibility Service.

2.3 Former Participants. Except as provided in Section 2.5, each former
Participant who is reemployed by a Plan Sponsor shall become a Participant as of
the date of his reemployment as an Eligible Employee.

2.4 Former Employees Who Completed Their Eligibility Service. Except as provided
in Section 2.5, each former Employee who completes his Eligibility Service but
terminates employment with a Plan Sponsor before becoming a Participant shall
become a Participant as of the latest of the date he (a) is reemployed,
(b) would have become a Participant if he had not incurred a termination of
employment, or (c) becomes an Eligible Employee.

2.5 Former Employees Who Incur a Break in Service. If a former Employee incurs a
Break in Service, he shall become a Participant as of the Entry Date coinciding
with or next following the date he completes a period of Eligibility Service
following the date of his reemployment, regardless of whether the former
Employee previously was a Participant.

2.6 Eligible Employees Who Have Not Completed Their Eligibility Service. Solely
for the purpose of contributing Deferral Amounts to the Plan, an Eligible
Employee who has not yet completed his Eligibility Service may become a
Participant as of the first day of the month following the completion of three
full calendar months of service. Notwithstanding the foregoing, any Participant
who is a Highly Compensated Employee who has not attained at least age 21 and
has not completed his Eligibility Service shall not be permitted to contribute
Deferral Amounts to the Plan following the Plan Year in which such a Participant
is first eligible to contribute such Deferral Amounts until the Participant has
attained at least age 21 and completed his Eligibility Service.

2.7 Eligibility to Contribute Rollover Amounts. Solely for the purpose of
contributing a Rollover Amount to the Plan, an Eligible Employee who has not yet
become a Participant pursuant to any other provision of this Section 2 shall
become a Participant as of the date on which the Rollover Amount is contributed
to the Plan only with respect to that Rollover Amount.

 

13



--------------------------------------------------------------------------------

SECTION 3

CONTRIBUTIONS

3.1 (a) Deferral Amounts. The Plan Sponsor shall make a contribution to the Fund
on behalf of each Participant who is an Eligible Employee and has elected to
defer a portion of his Annual Compensation otherwise payable to him for the Plan
Year and to have such portion contributed to the Fund. Except to the extent
permitted under Section 3.1(c) and Code Section 414(v), the contribution made by
a Plan Sponsor on behalf of a Participant under this Section 3.1(a) shall be in
an amount equal to the amount specified in the Participant’s deferral election,
but not greater than sixty percent (60%), but not less than two percent (2%) of
the Participant’s Annual Compensation (net of authorized or required payroll
deductions) payable during any payroll period. Pursuant to Section 4 of Appendix
C, the Plan Administrator may restrict the amount which Highly Compensated
Employees may defer under this Section 3.1(a).

(b) Limit on Deferral Amounts. Except to the extent permitted under
Section 3.1(c) and Code Section 414(v), Elective Deferrals shall in no event
exceed the limit set forth in Code Section 402(g) in any one taxable year of the
Participant. In the event the amount of Elective Deferrals exceeds Code
Section 402(g) limit, in any one taxable year then,

(1) not later than the immediately following March 1, the Participant may
designate to the Plan the portion of the Participant’s Deferral Amounts which
consist of excess Elective Deferrals,

(2) not later than the immediately following April 15, the Plan may distribute
the amount designated to it under Paragraph (1) above, as adjusted in accordance
with Code Section 402(g) and applicable Treasury Regulations to reflect income,
gain, or loss attributable to it, and reduced by any ‘Excess Deferral Amounts,’
as defined in Appendix C hereto, previously distributed or recharacterized with
respect to the Participant for the Plan Year beginning with or within that
taxable year; and

(3) that portion of the contributions allocated to the Participant pursuant to
Section 3.2 on account of the Deferral Amounts attributable to excess Elective
Deferrals shall be forfeited.

The payment of the excess Elective Deferrals, as adjusted and reduced, from the
Plan shall be made to the Participant without regard to any other provision in
the Plan. In the event that a Participant’s Elective Deferrals exceed the Code
Section 402(g) limit, as adjusted, in any one taxable year under the Plan and
other plans of the Plan Sponsor and its Affiliates, the Participant shall be
deemed to have designated for distribution under the Plan the amount of excess
Elective Deferrals, as adjusted and reduced, by taking into account only
Elective Deferral amounts under the Plan and other plans of the Plan Sponsor and
its Affiliates.

 

14



--------------------------------------------------------------------------------

(c) Catch-Up Contributions.

(1) A Participant who is eligible to contribute Deferral Amounts to the Plan and
who has attained or will attain age 50 on or before the last day of the Plan
Year shall be eligible to elect to defer a portion of his Annual Compensation
otherwise payable to him for the Plan Year and have such portion contributed to
the Fund on his behalf as catch-up contributions (“Catch-Up Contributions”) in
excess of the limits on Deferral Amounts set forth in Section 3.1(a) or 3.1(b)
or any limit otherwise established by the Plan Administrator with respect to
Highly Compensated Employees under Section 3.1(a). In addition, amounts
contributed pursuant to Section 3.1(a) or this Section 3.1(c) may be treated as
Catch-Up Contributions to the extent such amounts exceed any limit on Deferral
Amounts that may be determined pursuant to Section 3 of Appendix C hereto (this
limit and the limits in the preceding sentence being collectively referred to as
the “Applicable Deferral Limits”).

(2) Any election under this Section 3.1(c) must be made before the portion of
Annual Compensation that the Participant desires to defer is payable and may
only be made or be deemed to have been made in such manner and subject to such
rules and limitations as the Plan Administrator may prescribe and shall specify
the amount of Annual Compensation that the Participant desires to defer and to
have contributed to the Fund. Catch-Up Contributions made pursuant to this
Section 3.1(c) by a Participant shall be in an amount equal to the amount
specified in the Participant’s deferral agreement and may be made on a payroll
period basis or an annual basis in accordance with the administrative procedures
provided by the Plan Administrator, but shall in no event shall the
contributions exceed the limit on Catch-Up Contributions under Code
Section 414(v) in any calendar year ($5,500 for 2011), as adjusted in future
years by the Secretary of the Treasury (the “Code Section 414(v) limit”).

(3) Contributions made pursuant to this Section 3.1(c) shall not be taken into
account for purposes of implementing the limitations set forth in
Section 3.1(a), 3.1(b) and Appendix A hereto. The Plan shall not be treated as
failing to satisfy the provisions of Appendix B, Appendix C or Code
Section 410(b), as applicable, by reason of the making of the Catch-Up
Contributions as described in this Section 3.1(c).

(4) The portion of the contribution made by a Plan Sponsor under this
Section 3.1(c) that will be treated as Catch-Up Contributions will be determined
as of the last day of the Plan Year. Amounts contributed by a Plan Sponsor
pursuant to this Section 3.1(c) or recharacterized pursuant to Section 3 of
Appendix C that do not exceed the Applicable Deferral Limits will not be treated
as Catch-Up Contributions but will be treated as Deferral Amounts. Amounts
contributed by a Plan Sponsor pursuant to this Section 3.1(c) or recharacterized
pursuant to Section 3 of Appendix C that exceed the Applicable Deferral Limits
will be treated as Contributions; provided, however, that the contribution under

 

15



--------------------------------------------------------------------------------

this Section 3.1(c) or any amounts recharacterized under Section 3 of Appendix C
for any Participant shall not be treated as a Catch-Up Contributions to the
extent that those amounts and all other Elective Deferrals of the Participant
under the Plan and other plans of the Plan Sponsor and its Affiliates for the
taxable year exceed the Participant’s Annual Compensation.

(5) The excess of the amounts treated as Catch-Up Contributions for a
Participant under the Plan and other plans of the Plan Sponsor and its
Affiliates over the Code Section 414(v) limit and amounts that are not treated
as Catch-Up Contributions solely because they exceed the Participant’s Annual
Compensation, will be distributed to the Participant in the same manner as
Deferral Amounts are distributed pursuant to Section 3.1(b).

(d) Deferral Elections. The elections under this Section 3.1 must be made before
the Annual Compensation is payable and may only be made in such manner and
subject to such rules and limitations as the Plan Administrator may prescribe
and shall specify the percentage or, if permitted, dollar amount of Annual
Compensation that the Participant desires to defer pursuant to Section 3.1(a)
and/or 3.1(c) and to have contributed to the Fund. Once a Participant has made
an election for a Plan Year, the Participant may revoke or modify his election
to increase or reduce the rate of future deferrals, as provided in the
administrative procedures established by the Plan Administrator.

3.2 Matching Contributions. The Plan Sponsor shall make contributions to the
Fund with respect to each pay period during the Plan Year on behalf of each
Participant who is an Eligible Employee and who has completed his Eligibility
Service in an amount equal to (a) one hundred percent (100%) of the
Participant’s Annual Compensation deferred by the Participant pursuant to
Section 3.1 for the pay period, to the extent the contribution under Section 3.1
does not exceed three percent (3%) of his Annual Compensation for the pay
period, and (b) fifty percent (50%) of the Participant’s Annual Compensation
deferred by the Participant pursuant to Section 3.1 for the pay period, to the
extent the contribution under Section 3.1 exceeds three percent (3%) of his
Annual Compensation for the pay period but does not exceed five percent (5%) of
such Annual Compensation. Contributions made pursuant to this Section 3.2 shall
be determined without regard to the timing of when a Participant exceeds the
limitation under Code 402(g), subject to the non-discrimination provisions of
Code Section 401(a)(4).

3.3 Rollover Contributions. Any Eligible Employee may, with the consent of the
Plan Administrator and subject to such rules and conditions as the Plan
Administrator may prescribe, transfer a Rollover Amount to the Fund (which may
include without limitation prohibitions against transferring certain categories
of Rollover Amounts to the Plan); provided, however, that the Plan Administrator
shall not administer this provision in a manner which is discriminatory in favor
of Highly Compensated Employees.

3.4 Forfeitures. Forfeitures contemplated by Section 13.4 or received in a
plan-to-plan transfer of funds contemplated by Section 16.5 may be used at the
discretion of the Plan Administrator to reduce Plan expenses, to reduce Plan
Sponsor contribution obligations or to apply towards the restoration of the
forfeited portion of a reemployed Participant’s Account and shall not be used to
increase benefits.

 

16



--------------------------------------------------------------------------------

3.5 Deduction Limit. Contributions may be made only in cash or other property
which is acceptable to the Trustee. In no event will the sum of contributions
under Sections 3.1 and 3.2 and Appendix C exceed the deductible limits under
Code Section 404.

3.6 Contributions Related to Military Service. Notwithstanding any provision of
the Plan to the contrary, contributions, benefits and service credit with
respect to qualified military service will be provided in accordance with
Section 414(u) of the Code to the extent required.

SECTION 4

ALLOCATIONS AND INVESTMENT OF TRUST ASSETS

4.1 Allocation of Contributions. As soon as reasonably practicable following the
date of withholding by the Plan Sponsor, if applicable, and receipt by the
Trustee, Plan Sponsor contributions made on behalf of each Participant under
Sections 3.1 and 3.2, and Rollover Amounts contributed by the Participant, shall
be allocated to the Salary Deferral Contribution Account, Employer Contribution
Account and Rollover Account, respectively, of the Participant on behalf of whom
the contributions were made.

4.2 Allocation of Income or Loss. As of each Valuation Date, the Trustee shall
allocate the net income or net loss of each Individual Fund to each Account in
the proportion that the value of the Account as of the Valuation Date bears to
the value of all Accounts invested in that Individual Fund as of the Valuation
Date.

4.3 Loan Fund. A Loan Fund shall be established by the Trustee on behalf of each
Participant for whom a loan is made pursuant to Article 5. The Loan Fund shall
be credited with the amount of any loan made by the Plan to the Participant and
shall be debited with all principal and interest repayments of any such loans.
Under rules established by the Plan Administrator, a Participant’s Account shall
be debited by the amount credited to the Participant’s Loan Fund. All principal
and interest repayments debited to the Loan Fund shall be invested as
contributions to the Participant’s Account pursuant to this Section 4. Each Loan
Fund shall be invested in a note or notes made by the Participant evidencing the
promised repayment of monies loaned to the Participant from the Fund.

4.4 Participant Direction of Contributions. Subject to a determination by the
Plan Administrator that investment options and direction will be given to
Participants and Beneficiaries, each Participant and each Beneficiary of a
deceased Participant may direct the Plan Administrator to invest contributions
to the Participant’s Account in one or more Individual Funds as the Participant
shall designate by providing notice to the Plan Administrator according to the
procedures and rules established by the Plan Administrator for that purpose.

(a) All investment directions, or changes in investment directions, of
contributions shall be made in accordance with the procedures established by the
Plan Administrator, subject to administrative practicalities. New investment
directions shall be effective as of the date that such directions are processed
by the Plan Administrator in accordance with the procedures established for such
purpose and subject to administrative practicalities.

 

17



--------------------------------------------------------------------------------

(b) An investment direction, once given, shall be deemed to be a continuing
direction until changed as otherwise provided herein. If no direction is
effective for the date a contribution is to be made, all contributions which are
to be made for such date shall be invested in such Individual Fund as the Plan
Administrator, the Investment Manager, the Investment Committee, or the Trustee,
as applicable, may determine, which may include the “qualified default
investment alternative” (as described in Section 4.6). To the extent permissible
by law, no Fiduciary shall be liable for any loss, which results from a
Participant’s exercise or failure to exercise the Participant’s investment
election.

4.5 Participant Directions to Transfer Between Individual Funds. A Participant
may elect according to the procedures and rules established by the Plan
Administrator, to transfer the investment of the Participant’s Account among
Individual Funds. An election under this Section shall be effective as of the
date that such directions are processed by the Plan Administrator in accordance
with the procedures established for such purpose, subject to administrative
practicalities.

4.6 Qualified Default Investment Alternative. The Plan Administrator may
establish a qualified default investment alternative. A “qualified default
investment alternative” shall mean a qualified default investment alternative as
defined in regulations issued by the Department of Labor pursuant to ERISA
Section 404(c)(5), or any successor thereto, that is designated by the Plan
Administrator. If all or a portion of the Account of a Participant or
Beneficiary who fails to make an affirmative investment election as to such
portion of the Participant’s Account is to be invested in the qualified default
investment alternative, the Plan Administrator shall provide to such Participant
or Beneficiary a notice explaining the Participant’s or Beneficiary’s right to
designate how contributions and earnings will be invested and explaining how, in
the absence of any investment election, such contributions will be invested and
give the Participant or Beneficiary a reasonable period of time after receipt of
such notice to make such designation, all in accordance with regulations issued
by the U.S. Department of Labor pursuant to ERISA Section 404(c)(5) and shall
provide such other information to the Participant or Beneficiary as may be
required by such regulations.

SECTION 5

PLAN LOANS

5.1 Eligible Individuals. Subject to the provisions of the Plan and the Trust,
each Participant who is an Employee shall have the right, subject to prior
approval by the Plan Administrator, to borrow from the Fund. In addition, each
“party in interest,” as defined in ERISA Section 3(14), who is (a) a Participant
but no longer an Employee, (b) the Beneficiary of a deceased Participant, or
(c) an alternate payee of a Participant pursuant to the provisions of a
“qualified domestic relations order,” as defined in Code Section 414(p), shall
also have the right, subject to prior approval by the Plan Administrator, to
borrow from the Fund; provided, however, that loans to such parties in interest
may not discriminate in favor of Highly Compensated Employees.

 

18



--------------------------------------------------------------------------------

5.2 Application. In order to apply for a loan, a borrower must complete and
submit to the Plan Administrator documents or information required by the Plan
Administrator for this purpose and must pay all application fees and associated
loan processing fees, if any.

5.3 Equivalent Basis. Loans shall be available to all eligible borrowers on a
reasonably equivalent basis which may take into account the borrower’s
creditworthiness, ability to repay and ability to provide adequate security.
Loans shall not be made available to Highly Compensated Employees, officers or
shareholders of a Plan Sponsor in an amount greater than the amount made
available to other borrowers. This provision shall be deemed to be satisfied if
all borrowers have the right to borrow the same percentage of their interest in
their vested Accounts, notwithstanding that the dollar amount of such loans may
differ as a result of differing values of Participants’ vested Accounts. The
Plan Administrator may limit Participants’ rights to borrow from one or more
categories of subaccounts which, taken together, comprise the Accounts of
Participants.

5.4 Interest Rate. Each loan shall bear a “reasonable rate of interest” and
provide that the loan be amortized in substantially level payments, made no less
frequently than quarterly, over a specified period of time. A “reasonable rate
of interest” shall be that rate that provides the Plan with a return
commensurate with the interest rates charged by persons in the business of
lending money for loans which would be made under similar circumstances;
provided, however, that in setting such interest rate, the Plan Administrator
may take into account the provisions of the Servicemembers Civil Relief Act of
2003 which requires that the rate of interest for such a loan subject to the
provisions of such Act shall not exceed six percent (6%) per annum.

5.5 Security. Each loan shall be adequately secured, with the security for the
outstanding balance of all loans to the borrower to consist of one-half ( 1/2)
of the borrower’s interest in the Participant’s vested Account, or such other
security as the Plan Administrator deems acceptable. No portion of the
Participant’s Salary Deferral Contribution Account shall be used as security for
any loan hereunder unless and until such time as the loan amount exceeds the
value of the borrower’s interest in the Participant’s vested amounts in all
other Accounts.

5.6 Loan Limit. Each loan, when added to the outstanding balance of all other
loans to the borrower from all retirement plans of the Plan Sponsor and its
Affiliates which are qualified under Section 401 of the Code, shall not exceed
the lesser of:

(a) $50,000, reduced by the excess, if any, of

(1) the highest outstanding balance of loans made to the borrower from all
retirement plans qualified under Code Section 401 of the Plan Sponsor and its
Affiliates during the one (1) year period immediately preceding the day prior to
the date on which such loan was made, over

(2) the outstanding balance of loans made to the borrower from all retirement
plans qualified under Code Section 401 of the Plan Sponsor and its Affiliates on
the date on which such loan was made, or

 

19



--------------------------------------------------------------------------------

(b) one-half ( 1/2) of the value of the borrower’s interest in the vested
Account attributable to the Participant’s Account.

For purposes of this Section, the value of the vested Account attributable to a
Participant’s Account shall be established as of the latest preceding Valuation
Date, or any later date on which an available valuation was made, and shall be
adjusted for any distributions or contributions made through the date of the
origination of the loan.

5.7 Loan Term. Each loan, by its terms, shall be repaid within five (5) years.
The Plan Sponsor may require Employees to repay loans through payroll deductions
and prepayments will be allowed to the extent allowed under the note.

5.8 Loan Minimum. Each loan shall be made in an amount of no less than $1,000.

5.9 Maximum Number of Loans. A borrower is permitted to have only two loans
existing under this Plan at any one time.

5.10 Default. The entire unpaid principal sum and accrued interest shall, at the
option of the Plan Administrator, become due and payable if (a) a borrower fails
to make any loan payment when due (including the expiration of any applicable
grace period), (b) a borrower ceases to be a “party in interest”, as defined in
ERISA Section 3(14), (c) the vested Account held as security under the Plan for
the borrower will, as a result of an impending distribution or withdrawal, be
reduced to an amount less than the amount of all unpaid principal and accrued
interest then outstanding under the loan, or (d) a borrower makes any untrue
representations or warranties in connection with the obtaining of the loan. In
that event, the Plan Administrator may take such steps as it deems necessary to
preserve the assets of the Plan, including, but not limited to, the following:
(1) direct the Trustee to deduct the unpaid principal sum, accrued interest, and
any other applicable charge under the note evidencing the loan from any benefits
that may become payable out of the Plan to the borrower, (2) direct the Plan
Sponsor to deduct and transfer to the Trustee the unpaid principal balance,
accrued interest, and any other applicable charge under the note evidencing the
loan from any amounts owed by the Plan Sponsor to the borrower, or (3) liquidate
the security given by the borrower, other than amounts attributable to a
Participant’s Salary Deferral Contribution Account, and deduct from the proceeds
the unpaid principal balance, accrued interest, and any other applicable charge
under the note evidencing the loan. To the extent that such distribution of an
offset amount in the case of Subsection (a) would violate the requirements of
Section 401(a) or 401(k) (because for example, the deduction would have to be
made from the Participant’s Salary Deferral Contribution Account while the
Participant is an Employee), the entire outstanding balance of the loan
(including accrued interest) shall be a deemed distribution as provided in
Treasury Regulations under Code Section 72(p), and thereafter a distribution of
an offset amount may be made at the earliest date legally permissible or
deferred, at the Plan Administrator’s discretion applied on a basis not
discriminatory in favor of Highly Compensated Employees, until the borrower
receives another distribution from the Plan. If any part of the indebtedness
under the note evidencing the loan is collected by law or through an attorney,
the borrower shall be liable for attorneys’ fees in an amount equal to ten
percent of the amount then due and all costs of

 

20



--------------------------------------------------------------------------------

collection. Notwithstanding the foregoing, a loan may be satisfied upon a
Participant’s termination of employment by distributing the note evidencing the
debt as part of an Eligible Rollover Distribution; provided, however, that the
trustee, custodian or administrator for the Eligible Retirement Plan indicates
its willingness to accept such property.

5.11 Plan Loan Policy and Regulations. Each loan shall be made only in
accordance with a separate loan policy which may be established by the Plan
Administrator and regulations and rulings of the Internal Revenue Service and
the Department of Labor. The Plan Administrator shall be authorized to
administer the loan program of this Section and shall act in his sole discretion
to ascertain whether the requirements of such regulations and rulings and this
Section have been met. Any loan shall be funded from a Participant’s Account
pursuant to uniform procedures prescribed by the Plan Administrator.

SECTION 6

IN-SERVICE WITHDRAWALS

6.1 Hardship Distributions.

(a) The Trustee shall, upon the direction of the Plan Administrator, withdraw
all or a portion of a Participant’s Salary Deferral Contribution Account
consisting of Deferral Amounts (but not earnings thereon), including Catch-Up
Contributions made pursuant to Section 3.1(c), prior to the time such account is
otherwise distributable in accordance with the other provisions of the Plan;
provided, however, that any such withdrawal shall be made only if the
Participant is an Employee and demonstrates that he is suffering from “hardship”
as determined herein. For purposes of this Section, a withdrawal will be deemed
to be an account of hardship if the withdrawal is on account of:

(1) expenses for (or necessary to obtain) medical care that would be deductible
by the Participant under Code Section 213(d) (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);

(2) purchase (excluding mortgage payments) of a principal residence for the
Participant;

(3) payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education for the Participant, or
for his spouse, children or dependents (as defined in Code Section 152 and, for
taxable years beginning or after January 1, 2005, without regard to Code
Sections 152(b)(1), (b)(2) and (d)(1)(B));

(4) payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on the Participant’s
principal residence;

 

21



--------------------------------------------------------------------------------

(5) payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 and, for
taxable years beginning or after January 1, 2005, without regard to Code
Section 152(d)(1)(B));

(6) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or

(7) if permitted by the Plan Administrator, any other contingency determined by
the Internal Revenue Service to constitute an “immediate and heavy financial
need” within the meaning of Treasury Regulations Section 1.401(k)-l(d).

(b) In addition to the requirements set forth in Subsection 6.1(a) above, any
withdrawal pursuant to Section 6.1 shall not be in excess of the amount
necessary to satisfy the need determined under Section 6.1 and shall also be
subject to the requirements of this Subsection (b).

(1) The Participant shall first obtain all withdrawals, other than hardship
withdrawals, and all nontaxable loans currently available under all plans
maintained by the Plan Sponsor; and

(2) the Plan Sponsor shall not permit Elective Deferrals, including catch-up
contributions as described in Code Section 414(v), or after-tax employee
contributions to be made to the Plan or any other plan maintained by the Plan
Sponsor, for a period of six (6) months after the Participant receives the
withdrawal pursuant to this Section.

Any determination of the existence of hardship and the amount to be withdrawn on
account thereof shall be made by the Plan Administrator (or such other person as
may be required to make such decisions) in accordance with the foregoing rules
as applied in a uniform and nondiscriminatory manner; provided that, unless the
Participant requests otherwise, any such withdrawal shall include the amount
necessary to pay any federal, state and local income taxes and penalties
reasonably anticipated to result from the withdrawal.

(c) Effective January 1, 2009, to the extent provided in regulations issued by
the Secretary of the Treasury, if an event would constitute “hardship” under
Subsections (a) and (b) if such event occurred with respect to a Participant’s
spouse or dependent (as defined in Code Section 152), such event shall
constitute “hardship” if it occurs with respect to a person who is a designated,
primary Beneficiary with respect to the Participant.

 

22



--------------------------------------------------------------------------------

6.2 Age 59 1/2. A Participant who has attained at least age 59 1/2 may elect to
receive a distribution of all or any portion of his Account.

6.3 After-Tax and Rollover Amounts. A Participant may elect to receive a
distribution of all or any portion of his After-Tax Contribution Account or
Rollover Account.

6.4 Disability. A Participant who becomes subject to a Disability may elect to
receive a distribution of all or any portion of his Account.

6.5 General In-Service Distribution Rules. Any withdrawal under this Section 6
shall be made in a lump sum and all such withdrawals shall be made only in
accordance with such other rules, policies, procedures, restrictions and
conditions as the Plan Administrator may from time to time adopt.

6.6 Special Rule for Distributions During Uniformed Services. Effective
January 1, 2009, a Participant who is performing services in the uniformed
services (as defined in Chapter 43 of Title 38 of the United States Code) while
on active duty for a period of more than thirty (30) days shall be treated as
having been severed from employment during such period for purposes of Code
Section 401(k)(2)(B)(i)(I) and may elect to receive a distribution of all or a
portion of his Salary Deferral Contribution Account, including Catch-Up
Contributions. Any request for a distribution under this Section must be made in
the manner prescribed by the Plan Administrator and in accordance with rules and
conditions as the Plan Administrator may from time to time adopt. If a
Participant elects a distribution pursuant to this Section, the Participant may
not make Elective Deferrals, including Catch-Up Contributions, to the Plan or
any other tax-qualified plan maintained by the Plan Sponsor during the six-month
period beginning on the date of the distribution.

SECTION 7

PAYMENT OF BENEFITS ON TERMINATION OF EMPLOYMENT

7.1 General Rules.

(a) In the event of Termination of Employment, a Participant whose vested
Account exceeds $1,000 may request that payment of his vested Account be made.
Payment of a Participant’s Account shall be in the form elected by such
Participant under Section 7.1(b). All payments will be made (or commence) as
soon as administratively feasible following a Participant’s request. No
distribution of the Participant’s Account will be made without his request prior
to the first to occur of the following: (1) April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2, or
(2) becoming subject to a Disability.

(b) Payment of a Participant’s Account may be made in the form of:

(1) a lump sum payment in cash of the entire Account;

(2) if the value of the vested Account exceeds $5,000, a Participant or
Beneficiary may also select annual or monthly payments, with or without a stated
dollar amount (subject to a minimum dollar amount as may be specified by the
Plan Administrator from time to time), but no time period may exceed the life
expectancy of the Participant or the joint lives of the Participant and his
Beneficiary;

 

23



--------------------------------------------------------------------------------

(3) to the extent otherwise permitted, any combination of the foregoing; or

(4) solely with respect to a Participant a portion of whose account consists of
an amount attributable to a plan listed in Appendix D, such additional forms of
distribution with respect to certain portions of the Participant’s account in
the manner, and to the extent, provided in Appendix D.

(c) If a Participant who has a Termination of Employment has not previously
received a distribution of his Account under Subsection (a) or (b), payment of
his Account will be made (or commence) in any event as of April 1 of the
calendar year following the calendar year in which the Participant attains age
70 1/2.

7.2 Small Accounts. In the event of Termination of Employment, a Participant
whose vested Account is $1,000 or less shall be paid in a lump sum payment in
cash as soon as administratively feasible after the Participant’s Termination of
Employment.

7.3 Vesting. A Participant shall be fully vested in all portions of his Account
at all times.

7.4 Change in Vesting Schedule. If a Plan amendment (including this amendment
and restatement) directly or indirectly changes the vesting schedule, the
vesting percentage for each Participant in the Participant’s Account accumulated
to the date when the amendment is adopted shall not be reduced as a result of
the amendment. In addition, any Participant with at least three (3) years of
vesting service may irrevocably elect to remain under the pre-amendment vesting
schedule with respect to all of the Participant’s benefits accrued both before
and after the amendment, unless after the amendment, any such Participant’s
nonforfeitable percentage at any time cannot be less than such Participant’s
nonforfeitable percentage determined without regard to such amendment. A
Participant’s election under this Section 7.4 must be made during the period
beginning with the date the amendment is adopted or deemed to be made and ending
on the latest of:

(a) sixty (60) days after the amendment is adopted;

(b) sixty (60) days after the amendment becomes effective; or

(c) sixty (60) days after the Participant is issued written notice of the
amendment by the Primary Sponsor.

 

24



--------------------------------------------------------------------------------

7.5 Cash-out/Buyback.

(a) If and to the extent the Plan accepts the transfer, by merger or otherwise,
of funds attributable to a Participant who, prior to such transaction,
experienced a Termination of Employment prior to becoming fully vested in the
pre-transaction portion of his Account, the nonvested portion of the Account
shall be treated in accordance with this Section. The nonvested portion of the
Account of a Participant shall be forfeited as of the earlier of the date the
Participant receives a distribution of the vested portion of his Account or the
Participant’s Termination Completion Date. For such purposes, a Participant who
has had a Termination of Employment and who is not vested in any portion of his
Account, the Participant shall be deemed to have received a distribution of his
Account.

(b) If a Participant who has received (or has been deemed to have received) a
distribution of the vested portion of his Account is reemployed by a Plan
Sponsor or an Affiliate prior to his Termination Completion Date and (1) if the
Participant’s Account was partially vested, and the Participant repays to the
Fund no later than the fifth anniversary of the Participant’s reemployment by
the Plan Sponsor or an Affiliate all of that portion of his vested Account which
was paid to him or (2) if the Participant’s Account was not vested upon his
Termination of Employment, then any portion of his Account which was forfeited
shall be restored effective on the Valuation Date coinciding with or next
following the repayment or the Participant’s reemployment, respectively. The
restoration on any Valuation Date of the forfeited portion of the Account of a
Participant pursuant to the preceding sentence shall be made first from
forfeitures available for allocation on that Valuation Date, to the extent
available, and secondly from contributions by the Plan Sponsor.

SECTION 8

PAYMENT OF BENEFITS ON RETIREMENT

8.1 Commencement of Benefits on Retirement. A retired Participant whose Account
exceeds $1,000 shall be paid (or payment shall commence), with the consent of
the Participant, as soon as administratively feasible following the
Participant’s Retirement Date. If a Participant who has retired has not
previously received a distribution of his Account under this Section, payment of
his Account will be made (or commence) in any event as of April 1 of the
calendar year following the calendar year in which the Participant attains age
70 1/2 .

8.2 Form of Distribution on Retirement. Payment of a Participant’s Account
pursuant to this Section 8 may be made in one of the forms as described in
Section 7.1(b) elected by such Participant.

8.3 Small Accounts Payable on Retirement. Notwithstanding Section 8.2, a retired
Participant whose Account is $1,000 or less shall be paid in a lump sum payment
as soon as administratively feasible following the date the Participant attains
a Retirement Date.

 

25



--------------------------------------------------------------------------------

SECTION 9

DEATH BENEFITS

9.1 Eligibility for and Timing of Payment. If a Participant dies before
receiving a distribution of his vested Account, his Beneficiary shall receive
the Participant’s vested Account either (a) if the Participant’s vested Account
is $1,000 or less, in a lump sum payment in cash as soon as administratively
feasible after the Participant’s death or (b) otherwise, in any one of the forms
described in Section 7.1(b) as elected by the Beneficiary as soon as
administratively feasible following the death of the Participant or, if the
Beneficiary so elects, at any later date permitted under Appendix E. If a
Participant dies after beginning to receive a distribution of his vested
Account, his Beneficiary shall receive the undistributed portion of his vested
Account, if any, in any form described in Section 7.1(b) selected by the
Beneficiary.

9.2 Death Benefits under USERRA. Effective January 1, 2007, in case of a
Participant who dies while performing qualified military service (as defined in
Code Section 414(u)), the survivors of the Participant are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan had the Participant resumed
and then terminated employment on account of death.

SECTION 10

GENERAL RULES ON DISTRIBUTIONS

10.1 Adjustments for Income. Except for installment distributions, Accounts
shall not be adjusted for earnings or losses incurred after the Valuation Date
with respect to which the Account is valued for imminent payout purposes. Prior
to distribution of an Account, the Account shall be reduced by the amount
necessary to satisfy the unpaid principal, accrued interest and penalties on any
loan made to the Participant.

10.2 Form of Election Irrevocable. A Participant or Beneficiary’s election as to
the form of payment of the Participant’s Account under Section 7.1(b) shall be
irrevocable once such election is processed by the Plan Administrator; provided,
however, effective January 1, 2009, that any Participant or Beneficiary
receiving payments in the form permitted under Section 7.1(b)(2) may make a
one-time election to receive the remaining installments in a lump sum.

10.3 Direct Rollovers. Notwithstanding any provisions of the Plan to the
contrary that would otherwise limit a Distributee’s election under this
Section 10 (other than Section 10.2), a Distributee may elect, at the time and
in the manner prescribed by the Plan Administrator, to have any portion of a
distribution pursuant to this Section which is an Eligible Rollover Distribution
paid directly to an Eligible Retirement Plan specified by the Distributee in a
Direct Rollover so long as all Eligible Rollover Distributions to a Distributee
for a calendar year total or are expected to total at least $200 and, in the
case of a Distributee who elects to directly receive a portion of an Eligible
Rollover Distribution and directly roll the balance over to an Eligible
Retirement Plan, the portion that is to be directly rolled over totals at least
$500. If the Eligible Rollover Distribution is one to which Code Sections
401(a)(11) and 417 do not apply, such Eligible Rollover Distribution may
commence less than thirty (30) days after the notice required under Treasury
Regulations section 1.411(a)-11(c) is given, provided that:

(a) the Plan Administrator clearly informs the Distributee that the Distributee
has a right to a period of at least thirty (30) days after receiving the notice
to consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

 

26



--------------------------------------------------------------------------------

(b) the Distributee, after receiving the notice, affirmatively elects a
distribution.

Notwithstanding the foregoing, if the Distributee is a non-spouse Beneficiary of
a deceased Participant and a direct trustee-to-trustee transfer is made to an
individual retirement account described in Code Section 408(a) or an individual
retirement annuity described in Code Section 408(b) (other than an endowment
contract):

(1) the transfer shall be treated as an Eligible Rollover Distribution;

(2) the individual retirement plan shall be treated as an inherited individual
retirement account or individual retirement annuity (within the meaning of Code
Section 408(d)(3)(C)); and

(3) Code Section 401(a)(9)(B) (other than clause (iv) thereof) shall apply to
such plan.

10.4 Suspension for Rehires. If a Participant has a termination of employment
and is subsequently reemployed by a Plan Sponsor or an Affiliate prior to
receiving a complete distribution of his Account, the Participant shall not be
entitled to a distribution or, if applicable, to any remaining distributions, of
his Account under this Section while he is an Employee.

10.5 Required Minimum Distributions. Notwithstanding any other provisions of the
Plan, distributions will be made in accordance with Code Section 401(a)(9) and
the regulations issued thereunder, including the incidental benefit requirements
and such distributions shall be administered in accordance with the requirements
of Appendix E hereto. Notwithstanding the foregoing provisions of this
Section 10.5 and Appendix E, a Participant or Beneficiary who would have been
required to receive minimum required distributions for 2009 but for the
enactment of Section 401(a)(9)(H) of the Code (the “2009 RMDs”), and who would
have satisfied that requirement by receiving distributions that are (a) equal to
the 2009 RMDs or (b) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for life (or life expectancy) of the Participant, the joint lives (or
joint life expectancy) of the Participant and the Participant’s designated
Beneficiary, or for a period of at least ten (10) years (the “Extended 2009
RMDs”), will not receive those distributions for 2009 unless the Participant or
Beneficiary chooses to receive such distributions. Such Participants and
Beneficiaries will be given the opportunity to elect to receive the
distributions and, notwithstanding Section 10.3 of the Plan, and solely for
purposes of applying the direct rollover provisions of the Plan, 2009 RMDs and
Extended 2009 RMDs will be treated as Eligible Rollover Distributions.

 

27



--------------------------------------------------------------------------------

10.6 Withholding. Notwithstanding any other provision of the Plan to the
contrary, the Plan Administrator and Trustee shall have the right to withhold
any and all Federal, state and local taxes which may be withheld in accordance
with applicable law.

SECTION 11

ADMINISTRATION OF THE PLAN

11.1 Trust Agreement. The Primary Sponsor shall establish a Trust with the
Trustee designated by the Board of Directors for the management of the Fund,
which Trust shall form a part of the Plan and is incorporated herein by
reference.

11.2 Operation of the Plan Administrator. The Primary Sponsor shall appoint a
Plan Administrator. If an organization is appointed to serve as the Plan
Administrator, then the Plan Administrator may designate in writing one or more
persons who may act on behalf of the Plan Administrator. If more than one person
is so designated with respect to the same administrative function, a majority of
such persons shall constitute a quorum for the transaction of business and shall
have the full power to act on behalf of the Plan Administrator. The Primary
Sponsor shall have the right to remove the Plan Administrator at any time by
notice in writing. The Plan Administrator may resign at any time by written
notice of resignation to the Trustee and the Primary Sponsor. Upon removal or
resignation of the Plan Administrator, or in the event of the dissolution of the
Plan Administrator, the Primary Sponsor shall appoint a successor. An
organization serving as Plan Administrator shall have the right to remove any
person designated to act on behalf of the Plan Administrator at any time by
notice in writing. Any such designee may resign at any time by written notice of
resignation to the Plan Administrator. Upon removal or resignation of any such
designee, the Plan Administrator may appoint a successor.

11.3 Fiduciary Responsibility.

(a) The Plan Administrator, as a Named Fiduciary, may allocate its fiduciary
responsibilities among Fiduciaries other than the Trustee, designated in writing
by the Plan Administrator and may designate in writing persons other than the
Trustee to carry out its fiduciary responsibilities under the Plan. The Plan
Administrator may remove any person designated to carry out its fiduciary
responsibilities under the Plan by notice in writing to such person.

(b) The Plan Administrator and each other Fiduciary may employ persons to
perform services and to render advice with regard to any of the Fiduciary’s
responsibilities under the Plan. Charges for all such services performed and
advice rendered may be paid by the Fund to the extent permitted by ERISA.

(c) Each Plan Sponsor shall indemnify and hold harmless each person constituting
the Plan Administrator or the Investment Committee, except those individuals who
are not a Plan Sponsor or an employee of a Plan Sponsor, if any, from and
against any and all claims, losses, costs, expenses (including, without
limitation, attorney’s fees and court costs), damages, actions or causes of
action arising from, on account of or in connection with the performance by such
person of his duties in such capacity, other than such of the foregoing arising
from, on account of or in connection with the willful neglect or willful
misconduct of such person.

 

28



--------------------------------------------------------------------------------

11.4 Duties of the Plan Administrator.

(a) The Plan Administrator shall advise the Trustee with respect to all payments
under the terms of the Plan and shall direct the Trustee in writing to make such
payments from the Fund; provided, however, in no event shall the Trustee be
required to make such payments if the Trustee has actual knowledge that such
payments are contrary to the terms of the Plan and the Trust.

(b) The Plan Administrator shall from time to time establish rules, not contrary
to the provisions of the Plan and the Trust, for the administration of the Plan
and the transaction of its business. All elections and designations under the
Plan by a Participant or Beneficiary shall be made on forms prescribed by the
Plan Administrator. The Plan Administrator shall have discretionary authority to
construe the terms of the Plan and shall determine all questions arising in the
administration, interpretation and application of the Plan, including, but not
limited to, those concerning eligibility for benefits and it shall not act so as
to discriminate in favor of any person. All determinations of the Plan
Administrator shall be conclusive and binding on all Employees, Participants,
Beneficiaries and Fiduciaries, subject to the provisions of the Plan and the
Trust and subject to applicable law.

(c) The Plan Administrator shall furnish Participants and Beneficiaries with all
disclosures now or hereafter required by ERISA or the Code. The Plan
Administrator shall file, as required, the various reports and disclosures
concerning the Plan and its operations as required by ERISA and by the Code, and
shall be solely responsible for establishing and maintaining all records of the
Plan and the Trust.

(d) The statement of specific duties for a Plan Administrator in this Section is
not in derogation of any other duties which a Plan Administrator has under the
provisions of the Plan or the Trust or under applicable law.

11.5 Investment Manager. The Primary Sponsor may, by action in writing certified
by notice to the Trustee, appoint an Investment Manager. Any Investment Manager
may be removed in the same manner in which appointed, and in the event of any
removal, the Investment Manager shall, as soon as possible, but in no event more
than thirty (30) days after notice of removal, turn over all assets managed by
it to the Trustee or to any successor Investment Manager appointed, and shall
make a full accounting to the Primary Sponsor with respect to all assets managed
by it since its appointment as an Investment Manager.

11.6 Investment Committee. The Primary Sponsor may, by action in writing
certified by notice to the Trustee, appoint an Investment Committee. The Primary
Sponsor shall have the right to remove any person on the Investment Committee at
any time by notice in writing to such person. A person on the Investment
Committee may resign at any time by written notice of resignation to the Primary
Sponsor. Upon such removal or resignation, or in the event of the death of a
person on the Investment Committee, the Primary Sponsor may appoint a successor.
Until a successor has been appointed, the remaining persons on the Investment
Committee may continue to act as the Investment Committee.

 

29



--------------------------------------------------------------------------------

11.7 Action by a Plan Sponsor. Any action to be taken by a Plan Sponsor shall be
taken by resolution or written direction duly adopted by its board of directors
or appropriate governing body, as the case may be; provided, however, that by
such resolution or written direction, the board of directors or appropriate
governing body, as the case may be, may delegate to any officer or other
appropriate person of a Plan Sponsor the authority to take any such actions as
may be specified in such resolution or written direction, other than the power
to amend, modify or terminate the Plan or the Trust or to determine the basis of
any Plan Sponsor contributions.

11.8 Corrective Action. Notwithstanding any provision of the Plan to the
contrary, the Plan Sponsor may make corrective contributions, allocations, or
distributions or take any other corrective action required to comply with, or
otherwise permitted by, any program provided pursuant to applicable law,
including without limitation the Employee Plans Compliance Resolution System or
any successor guidance

11.9 Appeals Fiduciary. The Primary Sponsor shall appoint an Appeals Fiduciary.
The Appeals Fiduciary shall be required to review claims for benefits payable
due to a Participant’s Disability that are initially denied by the Plan
Administrator and for which the claimant requests a full and fair review
pursuant to Section 12.3 and 12.4. The Appeals Fiduciary may not be the
individual who made the initial adverse determination with respect to any claim
he reviews and may not be a subordinate of any individual who made the initial
adverse determination. The Appeals Fiduciary may be removed in the same manner
in which appointed or may resign at any time by written notice of resignation to
the Primary Sponsor. Upon such removal or resignation, the Primary Sponsor shall
appoint a successor.

SECTION 12

CLAIM REVIEW PROCEDURE

12.1 Notice of Denial. If a Participant or a Beneficiary is denied a claim for
benefits under the Plan, the Plan Administrator shall provide to the claimant
written notice of the denial within ninety (90) days (forty-five (45) days with
respect to a denial of any claim for benefits due to the Participant’s
Disability) after the Plan Administrator receives the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial ninety
(90)-day or forty-five (45)-day period, as applicable. In no event shall the
extension exceed a period of ninety (90) days (thirty (30) days with respect to
a claim for benefits due to the Participant’s Disability) from the end of such
initial period. With respect to a claim for benefits due to the Participant’s
Disability, an additional extension of up to thirty (30) days beyond the initial
thirty (30)-day extension period may be required for processing the claim. In
such event, written notice of the extension shall be furnished to the claimant
within the initial thirty (30)-day extension period. Any extension notice shall
indicate the special circumstances requiring the extension of time, the date by
which the Plan Administrator expects to render the final decision, the standards
on which entitlement to benefits are based, the unresolved issues that prevent a
decision on the claim and the additional information needed to resolve those
issues.

 

30



--------------------------------------------------------------------------------

12.2 Contents of Notice of Denial. If a Participant or Beneficiary is denied a
claim for benefits under a Plan, the Plan Administrator shall provide to such
claimant written notice of the denial which shall set forth:

(a) the specific reasons for the denial;

(b) specific references to the pertinent provisions of the Plan on which the
denial is based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(d) an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review;

(e) in the case of a claim for benefits due to a Participant’s Disability, if an
internal rule, guideline, protocol or other similar criterion is relied upon in
making the adverse determination, either the specific rule, guideline, protocol
or other similar criterion; or a statement that such rule, guideline, protocol
or other similar criterion was relied upon in making the decision and that a
copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and

(f) in the case of a claim for benefits due to a Participant’s Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Plan to the
claimant’s medical circumstances or a statement that such explanation will be
provided free of charge upon request.

12.3 Right to Review. After receiving written notice of the denial of a claim or
that a domestic relations order is a qualified domestic relations order, a
claimant or his representative shall be entitled to:

(a) request a full and fair review of the denial of the claim or determination
that a domestic relations order is a qualified domestic relations order by
written application to the Plan Administrator (or Appeals Fiduciary in the case
of a claim for benefits payable due to a Participant’s Disability);

(b) request, free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim;

 

31



--------------------------------------------------------------------------------

(c) submit written comments, documents, records, and other information relating
to the denied claim to the Plan Administrator or Appeals Fiduciary, as
applicable; and

(d) a review that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

12.4 Application for Review.

(a) If a claimant wishes a review of the decision denying his claim to benefits
under the Plan, other than a claim described in Subsection (b) of this
Section 12.4, or if a claimant wishes to appeal a decision that a domestic
relations order is a qualified domestic relations order, he must submit the
written application to the Plan Administrator within sixty (60) days after
receiving written notice of the denial or notice that the domestic relations
order is a qualified domestic relations order.

(b) If the claimant wishes a review of the decision denying his claim to
benefits under the Plan due to a Participant’s Disability, he must submit the
written application to the Appeals Fiduciary within one hundred eighty
(180) days after receiving written notice of the denial. With respect to any
such claim, in deciding an appeal of any denial based in whole or in part on a
medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall

(i) consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment; and

(ii) identify the medical and vocational experts whose advice was obtained on
behalf of the Plan in connection with the denial without regard to whether the
advice was relied upon in making the determination to deny the claim.

Notwithstanding the foregoing, the health care professional consulted pursuant
to this Subsection (b) shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.

12.5 Hearing. Upon receiving such written application for review, the Plan
Administrator or Appeals Fiduciary, as applicable, may schedule a hearing for
purposes of reviewing the claimant’s claim, which hearing shall take place not
more than thirty (30) days from the date on which the Plan Administrator or
Appeals Fiduciary received such written application for review.

 

32



--------------------------------------------------------------------------------

12.6 Notice of Hearing. At least ten (10) days prior to the scheduled hearing,
the claimant and his representative designated in writing by him, if any, shall
receive written notice of the date, time, and place of such scheduled hearing.
The claimant or his representative, if any, may request that the hearing be
rescheduled, for his convenience, on another reasonable date or at another
reasonable time or place.

12.7 Counsel. All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.

12.8 Decision on Review. No later than sixty (60) days (forty-five (45) days
with respect to a claim for benefits due to the Participant’s Disability)
following the receipt of the written application for review, the Plan
Administrator or the Appeals Fiduciary, as applicable, shall submit its decision
on the review in writing to the claimant involved and to his representative, if
any, unless the Plan Administrator or Appeals Fiduciary determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days (ninety (90) days with
respect to a claim for benefits due to the Participant’s Disability) after the
date of receipt of the written application for review. If the Plan Administrator
or Appeals Fiduciary determines that the extension of time is required, the Plan
Administrator or Appeals Fiduciary shall furnish to the claimant written notice
of the extension before the expiration of the initial sixty (60) day (forty-five
(45) days with respect to a claim for benefits due to the Participant’s
Disability) period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator or Appeals Fiduciary expects to render its decision on review. In
the case of a decision adverse to the claimant, the Plan Administrator or
Appeals Fiduciary shall provide to the claimant written notice of the denial
which shall include:

(a) the specific reasons for the decision;

(b) specific references to the pertinent provisions of the Plan on which the
decision is based;

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;

(d) an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring an action under Section 502(a) of ERISA following the denial of the claim
upon review;

(e) in the case of a claim for benefits due to the Participant’s Disability, if
an internal rule, guideline, protocol or other similar criterion is relied upon
in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the decision and
that a copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request;

 

33



--------------------------------------------------------------------------------

(f) in the case of a claim for benefits due to a Participant’s Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Plan to the
claimant’s medical circumstances or a statement that such explanation will be
provided free of charge upon request; and

(g) in the case of a claim for benefits due to a Participant’s Disability, a
statement regarding the availability of other voluntary alternative dispute
resolution options.

SECTION 13

INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS

13.1 Anti-Alienation. No benefit which shall be payable under the Plan to any
person shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person, nor shall it be subject to attachment or legal process for, or against,
such person, and the same shall not be recognized under the Plan, except to such
extent as may be required by law. Notwithstanding the above, this Section shall
not apply to a “qualified domestic relations order” (as defined in Code
Section 414(p)), and benefits may be paid pursuant to the provisions of such an
order. The Plan Administrator shall develop procedures (in accordance with
applicable federal regulations) to determine whether a domestic relations order
is qualified, and, if so, the method and the procedures for complying therewith.
In addition, a distribution to an “alternate payee” (as defined in Code
Section 414(p)) shall be permitted if such distribution is authorized by a
qualified domestic relations order, even if the affected Participant has not yet
separated from service or reached the “earliest retirement age” (as defined in
Code Section 414(p)).

13.2 Exceptions to Anti-Alienation. Notwithstanding any other provision of the
Plan, the benefit of a Participant shall be subject to legal process and may be
assigned, alienated or attached pursuant to a court judgment or settlement
provided:

(a) such Participant is ordered or required to pay the Plan in accordance with
the following:

(1) a judgment or conviction for a crime involving the Plan;

(2) a civil judgment entered by a court in an action brought in connection with
a violation of part 4 of subtitle B of Title I of ERISA; or

(3) a settlement agreement between such Participant and the Secretary of Labor,
in connection with a violation (or alleged violation) of part 4 of subtitle B of
Title I of ERISA by a fiduciary or any other person; and

 

34



--------------------------------------------------------------------------------

(b) the judgment, order, decree, or settlement agreement shall expressly provide
for the offset of all or part of the amount ordered or required to be paid to
the Plan against such Participant’s benefits under the Plan.

13.3 Attempts to Alienate. If any person who shall be entitled to any benefit
under the Plan shall become bankrupt or shall attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber or charge such benefit under the Plan,
then the payment of any such benefit in the event a Participant or Beneficiary
is entitled to payment shall, in the discretion of the Plan Administrator, cease
and terminate and in that event the Trustee shall hold or apply the same for the
benefit of such person, his spouse, children, other dependents or any of them in
such manner and in such proportion as the Plan Administrator shall determine.

13.4 Minors and Incompetents. Whenever any benefit which shall be payable under
the Plan is to be paid to or for the benefit of any person who is then a minor
or determined to be incompetent by qualified medical advice, the Plan
Administrator need not require the appointment of a guardian or custodian, but
shall be authorized to cause the same to be paid over to the person having
custody of such minor or incompetent, or to cause the same to be paid to such
minor or incompetent without the intervention of a guardian or custodian, or to
cause the same to be paid to a legal guardian or custodian of such minor or
incompetent if one has been appointed or to cause the same to be used for the
benefit of such minor or incompetent.

13.5 Missing Participants. If the Plan Administrator cannot ascertain the
whereabouts of any Participant to whom a payment is due under the Plan, the Plan
Administrator may direct that the payment and all remaining payments otherwise
due to the Participant be cancelled on the records of the Plan and the amount
thereof applied as a forfeiture in accordance with applicable Plan provisions,
except that, in the event the Participant later notifies the Plan Administrator
of his whereabouts and requests the payments due to him under the Plan, the
forfeited amount shall be restored either from Trust income or by a special
contribution by the Plan Sponsor to the Plan, as determined by the Plan
Administrator, in an amount equal to the payment to be paid to the Participant.

SECTION 14

PROHIBITION AGAINST DIVERSION

At no time shall any part of the Fund be used for or diverted to purposes other
than the exclusive benefit of the Participants or their Beneficiaries, subject,
however, to the payment of all taxes and administrative expenses and subject to
the provisions of the Plan with respect to returns of contributions. Expenses
incurred in the administration of the Plan shall be paid from the Trust, to the
extent permitted by ERISA, unless such expenses are paid by a Plan Sponsor;
provided, further, that a Plan Sponsor may be reimbursed by the Fund, to the
extent permitted by ERISA, for Plan expenses originally paid by the Plan
Sponsor.

 

35



--------------------------------------------------------------------------------

SECTION 15

LIMITATION OF RIGHTS

Participation in the Plan shall not give any Employee any right or claim except
to the extent that such right is specifically fixed under the terms of the Plan.
The adoption of the Plan and the Trust by any Plan Sponsor shall not be
construed to give any Employee a right to be continued in the employ of a Plan
Sponsor or as interfering with the right of a Plan Sponsor to terminate the
employment of any Employee at any time.

SECTION 16

AMENDMENT TO OR TERMINATION OF THE

PLAN AND THE TRUST

16.1 Right of Primary Sponsor to Amend or Terminate. The Primary Sponsor
reserves the right at any time to modify or amend or terminate the Plan or the
Trust in whole or in part; provided, however, that the Primary Sponsor shall
have no power to modify or amend the Plan in such manner as would cause or
permit any portion of the funds held under a Plan to be used for, or diverted
to, purposes other than for the exclusive benefit of Participants or their
Beneficiaries, or as would cause or permit any portion of a fund held under the
Plan to become the property of a Plan Sponsor; and provided further, that the
duties or liabilities of the Trustee shall not be increased without its written
consent. No such modifications or amendments shall have the effect of
retroactively changing or depriving Participants or Beneficiaries of rights
already accrued under the Plan. No Plan Sponsor other than the Primary Sponsor
shall have the right to so modify, amend or terminate the Plan or the Trust.
Notwithstanding the foregoing, each Plan Sponsor may terminate its own
participation in the Plan and Trust pursuant to the Plan.

16.2 Right of Plan Sponsor to Terminate Participation. Each Plan Sponsor other
than the Primary Sponsor shall have the right to terminate its participation in
the Plan and Trust by resolution of its board of directors or other appropriate
governing body and notice in writing to the Primary Sponsor and the Trustee
unless such termination would result in the disqualification of the Plan or the
Trust or would adversely affect the exempt status of the Plan or the Trust as to
any other Plan Sponsor. If contributions by or on behalf of a Plan Sponsor are
completely terminated, the Plan and Trust shall be deemed terminated as to such
Plan Sponsor. Any termination by a Plan Sponsor, shall not be a termination as
to any other Plan Sponsor. The Primary Sponsor may, in its absolute discretion,
terminate the participation of any other Plan Sponsor at any time.

16.3 Plan Termination.

(a) If the Plan is terminated by the Primary Sponsor or if contributions to the
Trust should be permanently discontinued, it shall terminate as to all Plan
Sponsors and the Fund shall be used, subject to the payment of expenses and
taxes, for the benefit of Participants and Beneficiaries, and for no other
purposes, and the Account of each affected Participant shall be fully vested and
nonforfeitable, notwithstanding the provisions of the Section of the Plan which
sets forth the vesting schedule.

 

36



--------------------------------------------------------------------------------

(b) In the event of the partial termination of the Plan, each affected
Participant’s Account shall be fully vested and nonforfeitable.

16.4 Payments Upon Plan Termination. In the event of the termination of the Plan
or the Trust with respect to a Plan Sponsor, the Accounts of the Participants
with respect to the Plan as adopted by such Plan Sponsor shall be distributed in
accordance with the applicable distribution provisions of the Plan pursuant to
the instructions of the Plan Administrator; provided that the Trustee shall not
be required to make any distribution until it receives a copy of an Internal
Revenue Service determination letter to the effect that the termination does not
affect the qualified status of the Plan or the exempt status of the Trust or, in
the event that such letter is applied for and is not issued, until the Trustee
is reasonably satisfied that adequate provision has been made for the payment of
all taxes which may be due and owing by the Trust.

16.5 Plan Merger. In the case of any merger or consolidation of the Plan with,
or any transfer of the assets or liabilities of the Plan to, any other plan
qualified under Code Section 401, the terms of the merger, consolidation or
transfer shall be such that each Participant would receive (in the event of
termination of the Plan or its successor immediately thereafter) a benefit which
is no less than the benefit which the Participant would have received in the
event of termination of the Plan immediately before the merger, consolidation or
transfer.

16.6 Optional Benefits. Notwithstanding any other provision of the Plan, an
amendment to the Plan –

(a) which eliminates or reduces an early retirement benefit, if any, or which
eliminates or reduces a retirement-type subsidy (as defined in regulations
issued by the Department of the Treasury), if any, or

(b) which eliminates an optional form of benefit

shall not be effective with respect to benefits attributable to service before
the amendment is adopted (except as otherwise provided in regulations issued by
the Department of the Treasury). In the case of a retirement-type subsidy
described in Subsection (a) above, this Section shall be applicable only to a
Participant who satisfies, either before or after the amendment, the
preamendment conditions for the subsidy.

SECTION 17

ADOPTION OF PLAN BY AFFILIATES

Any corporation or other business entity related to the Primary Sponsor by
function or operation and any Affiliate, if the corporation, business entity or
Affiliate is authorized to do so by written direction adopted by the Board of
Directors, may adopt the Plan and the related Trust by action of the board of
directors or other appropriate governing body of such corporation, business
entity or Affiliate. Any adoption shall be evidenced by certified copies of the
resolutions of the foregoing board of directors or governing body indicating the
adoption and by the execution of the Trust by the adopting corporation, or
business entity or Affiliate. The resolution shall state and define the
effective date of the adoption of the Plan by the Plan Sponsor

 

37



--------------------------------------------------------------------------------

and, for the purpose of Code Section 415, the “limitation year” as to such Plan
Sponsor, if different than the Plan Year. Notwithstanding the foregoing,
however, if the Plan and Trust as adopted by an Affiliate or other corporation
or business entity under the foregoing provisions shall fail to receive the
initial approval of the Internal Revenue Service as a qualified Plan and Trust
under Code Sections 401(a) and 501(a), any contributions by the Affiliate or
other corporation or business entity after payment of all expenses will be
returned to such Plan Sponsor free of any trust, and the Plan and Trust shall
terminate, as to the adopting Affiliate or other corporation or business entity.

SECTION 18

QUALIFICATION AND RETURN OF CONTRIBUTIONS

18.1 Initial Qualification Failure. If the Plan and the related Trust fail to
receive the initial approval of the Internal Revenue Service as a qualified plan
and trust within one (1) year after the date of denial of qualification (a) the
contribution of a Plan Sponsor after payment of all expenses will be returned to
a Plan Sponsor free of the Plan and Trust, (b) contributions made by a
Participant shall be returned to the Participant who made the contributions, and
(c) the Plan and Trust shall thereupon terminate.

18.2 Deductibility. All Plan Sponsor contributions to the Plan are contingent
upon deductibility. To the extent permitted by the Code and other applicable
laws and regulations thereunder, upon a Plan Sponsor’s request, a contribution
which was made by reason of a mistake of fact or which was nondeductible under
Code Section 404, shall be returned to a Plan Sponsor within one (1) year after
the payment of the contribution, or the disallowance of the deduction (to the
extent disallowed), whichever is applicable.

In the event of a contribution which was made by reason of a mistake of fact or
which was nondeductible, the amount to be returned to the Plan Sponsor shall be
the excess of the contribution above the amount that would have been contributed
had the mistake of fact or the mistake in determining the deduction not
occurred, less any net loss attributable to the excess. Any net income
attributable to the excess shall not be returned to the Plan Sponsor. No return
of any portion of the excess shall be made to the Plan Sponsor if the return
would cause the balance in a Participant’s Account to be less than the balance
would have been had the mistaken contribution not been made.

SECTION 19

INCORPORATION OF SPECIAL LIMITATIONS

Appendices A, B, C, D and E to the Plan, attached hereto, are incorporated by
reference and the provisions of the same shall apply notwithstanding anything to
the contrary contained herein.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Primary Sponsor has caused this indenture to be executed
as of the date first above written.

 

TYSON FOODS, INC. By:   /s/ Lee Kidd Title:   VP Benefits

 

ATTEST: /s/ Kelle Langston

Title:

  Director, Financial Benefits

 

39



--------------------------------------------------------------------------------

APPENDIX A

LIMITATION ON ALLOCATIONS

SECTION 1

Except to the extent permitted under Plan Section 3.1(c) and Code
Section 414(v), if applicable, the “annual addition” for any Participant for any
one limitation year may not exceed the lesser of:

(a) $49,000 (for the 2011 Plan Year), as adjusted under Code Section 415(d); or

(b) 100% of the Participant’s Annual Compensation.

The limit described in Subsection (b) shall not apply to any contribution for
medical benefits after separation from service (within the meaning of Code
Section 401(h) or 419A(f)(2)) which is otherwise treated as an annual addition.

SECTION 2

(a) For the purposes of this Appendix A, the term “annual addition” for any
Participant means for any limitation year, the sum of certain Plan Sponsor,
Affiliate, and Participant contributions, forfeitures, and other amounts as
determined in Code Section 415(c)(2) in effect for that limitation year.

(b) Participant contributions shall be determined without regard to:

(1) Rollover Amounts;

(2) repayments of loans made to a Participant from a plan;

(3) catch-up contributions as described in Code Section 414(v);

(4) repayments of amounts described in Code Section 411(a)(7)(B) (in accordance
with Code Section 411(a)(7)(C)) and Section 411(a)(3)(D) or repayments of
contributions to a governmental plan (as defined in Code Section 414(d)) as
described in Code Section 415(k)(3);

(5) repayments that would have been described in Paragraph (4) except that the
plan to which such repayment is being made does not restrict the timing of
repayments to the maximum extent permitted by Code Section 411(a);

(6) employee contributions to a qualified cost of living arrangement within the
meaning of Code Section 415(k)(2)(B); and

 

A-1



--------------------------------------------------------------------------------

(7) a payment described in Treasury Regulation Section 1.415(c)-1(b)(2)(ii)(C)
made to restore losses to a plan resulting from actions by a fiduciary for which
there is a reasonable risk of liability for breach of a fiduciary duty under
Title I of ERISA or under other applicable federal or state law, where plan
participants who are similarly situated are treated similarly with respect to
the payments

SECTION 3

For purposes of this Appendix A, the term “limitation year” shall mean a Plan
Year unless a Plan Sponsor elects, by adoption of a written resolution, to use
any other twelve month period adopted in accordance with regulations issued by
the Secretary of the Treasury.

SECTION 4

For purposes of applying the limitations of this Appendix A, all defined
contribution plans maintained or deemed to be maintained by a Plan Sponsor shall
be treated as one defined contribution plan, and all defined benefit plans now
or previously maintained or deemed to be maintained by a Plan Sponsor shall be
treated as one defined benefit plan. In the event any of the actions to be taken
pursuant to Section 5 of this Appendix A or pursuant to any language of similar
import in another defined contribution plan are required to be taken as a result
of the annual additions of a Participant exceeding the limitations set forth in
Section 1 of this Appendix A, because of the Participant’s participation in more
than one defined contribution plan, the actions shall be taken first with regard
to this Plan.

SECTION 5

In the event that as a result of the allocation of forfeitures to the Account of
a Participant, a reasonable error in estimating the Participant’s Annual
Compensation, a reasonable error in determining the amount of Elective
Deferrals, or other similar circumstances, the annual addition allocated to the
Account of a Participant exceeds the limitations set forth in Section 1 of this
Appendix A, the Plan Administrator shall, in writing, direct the Trustee to take
such actions as are permitted by the Internal Revenue Service for the correction
of such errors as the Plan Administrator shall deem appropriate, specifying in
each case the amount or amounts of contributions involved. Notwithstanding
anything contained in the Plan to the contrary, the Plan Administrator may
modify any such action with respect to reduction of Participants’ Accounts in
accordance with such procedures as the Plan Administrator may establish with
respect to catch-up contributions as described in Code Section 414(v).

SECTION 6

The provisions of this Appendix A shall be construed in a manner consistent with
the provisions of final Treasury Regulations issued under Code Section 415 and
any successor guidance.

 

A-2



--------------------------------------------------------------------------------

APPENDIX B

TOP-HEAVY PROVISIONS

SECTION 1

As used in this Appendix B, the following words shall have the following
meanings:

(a) “Determination Date” means, with respect to any Plan Year, the last day of
the preceding Plan Year, or, in the case of the first Plan Year, means the last
day of the first Plan Year.

(b) “Key Employee” means an Employee or former Employee (including a Beneficiary
of a Key Employee or former Key Employee) who at any time during the Plan Year
containing the Determination Date was:

(1) an officer of the Plan Sponsor or any Affiliate whose Annual Compensation
was greater than $150,000 (as adjusted for changes in the cost of living as
provided in regulations issued by the Secretary of the Treasury) for the
calendar year in which the Plan Year ends, where the term “officer” means an
administrative executive in regular and continual service to the Plan Sponsor or
an Affiliate; provided, however, that in no event shall the number of officers
exceed the lesser of (A) fifty (50) employees; or (B) the greater of (I) three
(3) employees or (II) ten percent (10%) of the number of Employees during the
Plan Year, with any non-integer being increased to the next integer. If for any
year, no officer of the Plan Sponsor meets the requirements of this Subparagraph
(1), the highest paid officer of the Plan Sponsor for the Plan Year shall be
considered an officer for purposes of this Subparagraph (1);

(2) an owner of more than five percent (5%) of the outstanding stock of the Plan
Sponsor or an Affiliate or more than five percent (5%) of the total combined
voting power of all stock of the Plan Sponsor or an Affiliate; or

(3) an owner of more than one percent (1%) of the outstanding stock of the Plan
Sponsor or an Affiliate or more than one percent (1%) of the total combined
voting power of all stock of the Plan Sponsor or an Affiliate, and who in such
Plan Year had Annual Compensation from the Plan Sponsor and all of its
Affiliates of more than $150,000.

For purposes of determining ownership under Subsections (2) and (3) above, the
rules set forth in Code Section 318(a)(2) shall be applied as follows (i) in the
case of any Plan Sponsor or Affiliate which is a corporation, by substituting
five percent (5%) for fifty percent (50%) and, (ii) in the case of any Plan
Sponsor or Affiliate which is not a corporation, ownership shall be determined
in accordance with Treasury Regulations which shall be based on principles
similar to the principles of Code Section 318 (modified as described in Clause
(i) above).

 

B-1



--------------------------------------------------------------------------------

Employees other than Key Employees are sometimes referred to in this Appendix B
as “non-key employees.”

(c) “Required Aggregation Group” means:

(1) each plan of the Plan Sponsor and its Affiliates which qualifies under Code
Section 401 (a) in which a Key Employee is a participant, and

(2) each other plan of the Plan Sponsor and its Affiliates which qualifies under
Code Section 401 (a) and which enables any plan described in Subsection (a) of
this Section to meet the requirements of Section 401(a)(4) or 410 of the Code.

(d) (1) “Top-Heavy” means:

(A) if the Plan is not included in a Required Aggregation Group, the Plan’s
condition in a Plan Year for which, as of the Determination Date:

(i) the present value of the cumulative Accounts (excluding catch-up
contributions as described in Code Section 414(v) made in the Plan Year in which
the determination is being made) under the Plan for all Key Employees exceeds
sixty percent (60%) of the present value of the cumulative Accounts (excluding
catch-up contributions as described in Code Section 414(v) for the current Plan
Year) under the Plan for all Participants; and

(ii) the Plan, when included in every potential combination, if any, with any or
all of:

(I) any Required Aggregation Group, and

(II) any plan of the Plan Sponsor which is not part of any Required Aggregation
Group and which qualifies under Code Section 401(a);

is part of a Top-Heavy Group (as defined in Paragraph (2) of this Subsection);
and

(B) if the Plan is included in a Required Aggregation Group, the Plan’s
condition in a Plan Year for which, as of the Determination Date:

(i) the Required Aggregation Group is a Top-Heavy Group (as defined in Paragraph
(2) of this Subsection); and

 

B-2



--------------------------------------------------------------------------------

(ii) the Required Aggregation Group, when included in every potential
combination, if any, with any or all of the plans of the Plan Sponsor and its
Affiliates which are not part of the Required Aggregation Group and which
qualify under Code Section 401(a), is part of a Top-Heavy Group (as defined in
Paragraph (2) of this Subsection).

(C) For purposes of Subparagraphs (A)(ii) and (B)(ii) of this Paragraph (1), any
combination of plans must satisfy the requirements of Sections 401(a)(4) and 410
of the Code.

(2) A group shall be deemed to be a Top-Heavy Group if:

(A) the sum, as of the Determination Date, of the present value of the
cumulative accrued benefits for all Key Employees under all plans included in
such group exceeds

(B) sixty percent (60%) of a similar sum determined for all participants in such
plans.

(3) (A) For purposes of this Section, the present value of the accrued benefit
for any participant in a defined contribution plan as of any Determination Date
or last day of a plan year shall be the sum of:

(i) as to any defined contribution plan other than a simplified employee
pension, the account balance as of the most recent valuation date occurring
within the plan year ending on the Determination Date or last day of a plan
year, and

(ii) as to any simplified employee pension, the aggregate employer
contributions, and

(iii) an adjustment for contributions due as of the Determination Date or last
day of a plan year.

In the case of a plan that is not subject to the minimum funding requirements of
Code Section 412, the adjustment in Clause (iii) of this Subparagraph (A) shall
be the amount of any contributions actually made after the valuation date but on
or before the Determination Date or last day of the plan year to the extent not
included under Clause (i) or (ii) of this Subparagraph (A); provided, however,
that in the first plan year of the plan, the adjustment in Clause (iii) of this
Subparagraph (A) shall also reflect the amount of any contributions made
thereafter that are allocated as of a date in such first plan year. In the case
of a plan that is subject to the minimum funding requirements, the account
balance in Clause (i) and

 

B-3



--------------------------------------------------------------------------------

the aggregate contributions in Clause (ii) of this Subparagraph (A) shall
include contributions that would be allocated as of a date not later than the
Determination Date or last day of a plan year, even though those amounts are not
yet required to be contributed, and the adjustment in Clause (iii) of this
Subparagraph (A) shall be the amount of any contribution actually made (or due
to be made) after the valuation date to the extent permitted by regulations or
other guidance of general applicability to the extent not included under Clause
(i) or (ii) of this Subparagraph (A).

(B) For purposes of this Subsection, the present value of the accrued benefit
for any participant in a defined benefit plan as of any Determination Date or
last day of a plan year must be determined as of the most recent valuation date
which is within a twelve (12) month period ending on the Determination Date or
last day of a plan year as if such participant terminated as of such valuation
date; provided, however, that in the first plan year of a plan, the present
value of the accrued benefit for a current participant must be determined either
(i) as if the participant terminated service as of the Determination Date or
last day of a plan year or (ii) as if the participant terminated service as of
such valuation date, but taking into account the estimated accrued benefit as of
the Determination Date or last day of a plan year. For purposes of this
Subparagraph (B), the valuation date must be the same valuation date used for
computing plan costs for minimum funding, regardless of whether a valuation is
performed that year. The actuarial assumptions utilized in calculating the
present value of the accrued benefit for any participant in a defined benefit
plan for purposes of this Subparagraph (B) shall be established by the Plan
Administrator after consultation with the actuary for the plan, and shall be
reasonable in the aggregate and shall comport with the requirements set forth by
the Internal Revenue Service in Q&A T-26 and T-27 of Regulation Section 1.416-1.

(C) For purposes of determining the present value of the cumulative accrued
benefit under a plan for any Participant in accordance with this Subsection, the
present value shall be increased by the aggregate distributions made with
respect to the Participant (including distributions paid on account of death to
the extent they do not exceed the present value of the cumulative accrued
benefit existing immediately prior to death) under each plan being considered,
and under any terminated plan which if it had not been terminated would have
been in a Required Aggregation Group with the Plan, during the one-year period
ending on the Determination Date or the last day of the Plan Year that falls
within the calendar year in which the Determination Date falls. In the case of a
distribution made with respect to a Participant made for a reason other than
severance from employment, death, or disability, this provision shall applied by
substituting a five-year period for the one-year period.

 

B-4



--------------------------------------------------------------------------------

(D) For purposes of this Paragraph (3), participant contributions which are
deductible as “qualified retirement contributions” within the meaning of Code
Section 219 or any successor, as adjusted to reflect income, gains, losses, and
other credits or charges attributable thereto, shall not be considered to be
part of the accrued benefits under any plan.

(E) For purposes of this Paragraph (3), if any employee is not a Key Employee
with respect to any plan for any plan year, but such employee was a Key Employee
with respect to such plan for any prior plan year, any accrued benefit for such
employee shall not be taken into account.

(F) For purposes of this Paragraph (3), if any Employee has not performed any
service for a Plan Sponsor or an Affiliate maintaining the Plan during the
one-year period ending on the Determination Date, any accrued benefit for that
Employee shall not be taken into account.

(G) (i) In the case of an “unrelated rollover” (as defined below) between plans
which qualify under Code Section 401(a), (a) the plan providing the distribution
shall count the distribution as a distribution under Subparagraph (C) of this
Paragraph (3), and (b) the plan accepting the distribution shall not consider
the distribution part of the accrued benefit under this Section; and

(ii) in the case of a “related rollover” (as defined below) between plans which
qualify under Code Section 401(a), (a) the plan providing the distribution shall
not count the distribution as a distribution under Subparagraph (C) of this
Paragraph (3), and (b) the plan accepting the distribution shall consider the
distribution part of the accrued benefit under this Section.

For purposes of this Subparagraph (G), an “unrelated rollover” is a rollover as
defined in Code Section 402(c)(4) or 408(d)(3) or a plan-to-plan transfer which
is both initiated by the participant and made from a plan maintained by one
employer to a plan maintained by another employer where the employers are not
Affiliates. For purposes of this Subparagraph (G), a “related rollover” is a
rollover as defined in Code Section 402(c)(4) or 408(d)(3) or a plan-to-plan
transfer which is either not initiated by the participant or made to a plan
maintained by the employer or an Affiliate.

 

B-5



--------------------------------------------------------------------------------

SECTION 2

(a) Notwithstanding anything contained in the Plan to the contrary, except as
otherwise provided in Subsection (b) of this Section, in any Plan Year during
which the Plan is Top-Heavy, allocations of Plan Sponsor contributions and
forfeitures for the Plan Year for the Account of each Participant who is not a
Key Employee and who has not separated from service with the Plan Sponsor prior
to the end of the Plan Year shall not be less than three percent (3%) percent of
the Participant’s Annual Compensation. For purposes of this Subsection, an
allocation to a Participant’s Account resulting from any Plan Sponsor
contribution attributable to a salary reduction or similar arrangement shall not
be taken into account.

(b) (1) The percentage referred to in Subsection (a) of this Section for any
Plan Year shall not exceed the percentage at which allocations are made or are
required to be made under the Plan for the Plan Year for the Key Employee for
whom the percentage is highest for a Plan Year. For purposes of this Paragraph,
an allocation to the Account of a Key Employee resulting from any Plan Sponsor
contribution attributable to a salary reduction or similar agreement shall be
taken into account but allocations of catch-up contributions as described in
Code Section 414(v) shall not be taken into account.

(2) For purposes of this Subsection (b), all defined contribution plans which
are members of a Required Aggregation Group shall be treated as part of the
Plan.

(3) This Subsection (b) shall not apply to any plan which is a member of a
Required Aggregation Group if the plan enables a defined benefit plan which is a
member of the Required Aggregation Group to meet the requirements of Code
Section 401(a)(4) or 410.

SECTION 3

Notwithstanding anything contained in the Plan to the contrary, in any Plan Year
during which the Plan is Top-Heavy, a Participant’s interest in his Account
shall not vest at any rate which is slower than the following schedule,
effective as of the first day of that Plan Year:

 

Full Years of

Vesting Service

   Percentage
Vested  

Less than 2 years

     0 % 

2 years

     20 % 

3 years

     40 % 

4 years

     60 % 

5 years

     80 % 

6 years

     100 % 

 

B-6



--------------------------------------------------------------------------------

The Schedule set forth above in this Section 4 shall be inapplicable to a
Participant who has failed to perform an Hour of Service after the Determination
Date on which the Plan has become Top-Heavy. When the Plan ceases to be
Top-Heavy, the Schedule set forth above shall cease to apply; provided however,
that the provisions of the Plan Section dealing with changes in the vesting
schedule shall apply.

 

B-7



--------------------------------------------------------------------------------

APPENDIX C

SPECIAL NONDISCRIMINATION RULES

The Plan is intended to satisfy the requirements of Code Section 401(k)(12) with
respect to contributions under Section 3.1 and Code Section 401(m)(11) with
respect to contributions under Section 3.2. The Plan Sponsor will make Matching
Contributions pursuant to Section 3.2, which are intended to satisfy the safe
harbor requirements of Treasury Regulations Sections 1.401(k)-3 and 1.401(m)-3.
Accordingly, this Appendix C is not applicable for any Plan Year during which
the Plan Sponsor intends the Plan to satisfy the safe harbor requirements of
Treasury Regulations Sections 1.401(k)-3 and 1.401(m)-3.

SECTION 1

As used in this Appendix, the following words shall have the following meanings:

(a) “Eligible Participant” means a Participant who is an Employee during any
particular Plan Year.

(b) “Highly Compensated Eligible Participant” means any Eligible Participant who
is a Highly Compensated Employee.

(c) “Matching Contribution” means any contribution made by a Plan Sponsor to a
Matching Account and any other contribution made to a plan by a Plan Sponsor or
an Affiliate on behalf of an Employee on account of a contribution made by an
Employee or on account of an Elective Deferral.

(d) “Qualified Matching Contributions” means Matching Contributions which are
immediately nonforfeitable when made, and which would be nonforfeitable,
regardless of the age or service of the Employee or whether the Employee is
employed on a certain date, and which may not be distributed, except upon one of
the events described under Section 401(k)(2)(B) of the Code and the regulations
thereunder.

(e) “Qualified Nonelective Contributions” means contributions of the Plan
Sponsor or an Affiliate, other than Matching Contributions or Elective
Deferrals, which are nonforfeitable when made, and which would be nonforfeitable
regardless of the age or service of the Employee or whether the Employee is
employed on a certain date, and which may not be distributed, except upon one of
the events described under Code Section 401(k)(2)(B) and the regulations
thereunder.

 

C-1



--------------------------------------------------------------------------------

SECTION 2

In addition to any other limitations set forth in the Plan, for each Plan Year
one of the following tests must be satisfied:

(a) the actual deferral percentage for the Highly Compensated Eligible
Participants for the Plan Year must not be more than the actual deferral
percentage of all other Eligible Participants for the Plan Year multiplied by
1.25; or

(b) the excess of the actual deferral percentage for the Highly Compensated
Eligible Participants for the Plan Year over that of all other Eligible
Participants for such Plan Year must not be more than two (2) percentage points,
and the actual deferral percentage for the Highly Compensated Eligible
Participants for the Plan Year must not be more than the actual deferral
percentage of all other Eligible Participants for the Plan Year multiplied by
two (2).

The “actual deferral percentage” for the Highly Compensated Eligible
Participants and all other Eligible Participants for a Plan Year is the average
in each group of the ratios, calculated separately for each Employee, of the
Deferral Amounts contributed by the Plan Sponsor on behalf of an Employee for
the Plan Year to the Annual Compensation of the Employee in the Plan Year. In
addition, for purposes of calculating the “actual deferral percentage” as
described above, Deferral Amounts of Employees who are not Highly Compensated
Employees which are prohibited by Code Section 401(a)(30) shall not be taken
into consideration. Except to the extent limited by Treasury Regulation section
1.401(k)-2(a)(6) and any other applicable regulations promulgated by the
Secretary of the Treasury, all or part of the Qualified Matching Contributions
and Qualified Nonelective Contributions (other than Qualified Nonelective
Contributions that are treated as Matching Contributions pursuant to Section 5
of Appendix C) made pursuant to the Plan may be treated as Deferral Amounts for
purposes of determining the “actual deferral percentage.” The Plan Sponsor may
in its sole discretion contribute Qualified Nonelective Contributions or
Qualified Matching Contributions with respect to a Plan Year, provided the
contributions are made no later than the last day of the Plan Year following the
Plan Year for which the Qualified Nonelective Contributions or Qualified
Matching Contributions are made.

SECTION 3

If the Deferral Amounts contributed on behalf of any Highly Compensated Eligible
Participant exceeds the amount permitted under the “actual deferral percentage”
test described in Section 2 of this Appendix C for any given Plan Year, then
before the end of the Plan Year following the Plan Year for which the Excess
Deferral Amount was contributed, the portion of the Excess Deferral Amount for
the Plan Year attributable to a Highly Compensated Participant, as adjusted in
accordance with applicable Treasury Regulations to reflect income, gain, or loss
attributable to it for the Plan Year for which the test is being performed and
reduced by any excess Elective Deferrals as determined pursuant to Section 3.1
previously distributed to a Participant for the Participant’s taxable year
ending with or within the Plan Year, may be distributed to the Highly
Compensated Eligible Participant. The income, gain or loss allocable to such
Excess Deferral Amount shall be determined in a similar manner as described in
Section 4.2 of the Plan or in any other manner permitted by applicable Treasury
Regulations. The Excess Deferral Amount to be distributed shall be reduced by
Deferral Amounts previously distributed for the taxable year ending in the same
Plan Year, and shall also be reduced by Deferral Amounts previously distributed
for the Plan Year beginning in such taxable year. The portion of the Matching
Contribution on which such Excess Deferral Amount was based shall be forfeited
upon the distribution of such Excess Deferral Amount.

 

C-2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Plan satisfies the actual deferral
percentage test through correction by distribution of Excess Deferral Amounts
for any Plan Year, any Excess Deferral Amounts attributable to a Highly
Compensation Eligible Participant who is eligible to make catch-up contributions
pursuant to Section 3.1(c) of the Plan, subject to the limitations of Code
Section 414(v), shall be retained in the Plan and treated as catch-up
contributions under the Plan. To the extent that the Excess Deferral Amount
would exceed the applicable dollar amount specified in Code Section 414(v), as
adjusted, such amount shall be distributed in accordance with the foregoing
provisions of this Section 3.

(a) For purposes of this Section 3, “Excess Deferral Amount” means, with respect
to a Plan Year, the excess of:

(1) the aggregate amount of Deferral Amounts contributed by a Plan Sponsor on
behalf of Highly Compensated Eligible Participants for the Plan Year, over

(2) the maximum amount of Deferral Amounts permitted under Section 2 of this
Appendix C for the Plan Year, which shall be determined by reducing the Deferral
Amounts contributed on behalf of Highly Compensated Eligible Participants in
order of the actual deferral percentages beginning with the highest of such
percentages.

(b) Distribution of the Excess Deferral Amount for any Plan Year shall be made
to Highly Compensated Eligible Participants on the basis of the dollar amount of
Deferral Amounts attributable to each Highly Compensated Eligible Participant.
The Plan Sponsor shall determine the amount of Excess Deferral Amounts which
shall be distributed to each Highly Compensated Eligible Participant as follows.

(1) The Deferral Amounts allocated to the Highly Compensated Eligible
Participant with the highest dollar amount of Deferral Amounts for the Plan Year
shall be reduced by the amount required to cause that Highly Compensated
Eligible Participant’s remaining Deferral Amounts for the Plan Year to be equal
to the dollar amount of the Deferral Amounts allocated to the Highly Compensated
Eligible Participant with the next highest dollar amount of Deferral Amounts for
the Plan Year. This amount is then distributed to the Highly Compensated
Eligible Participant with the highest dollar amount of Deferral Amounts, unless
a smaller reduction, when added to the total dollar amount already distributed
pursuant to this Paragraph (1), equals the total Excess Deferral Amounts.

(2) If the total amount distributed under Paragraph (1) of this Section 3(b) is
less than the total Excess Deferral Amounts, the procedure in Paragraph
(1) shall be successively repeated until the total dollar amount distributed is
equal to the total Excess Deferral Amounts attributable to Highly Compensated
Eligible Participants.

 

C-3



--------------------------------------------------------------------------------

If a distribution of the Excess Deferral Amounts attributable to the Highly
Compensated Eligible Participants is made in accordance with Paragraphs (1) and
(2) of this Section 3(b), the limitations in Section 2 of this Appendix C shall
be treated as being met regardless of whether the actual deferral percentage, if
recalculated after such distributions, would have satisfied the requirements of
Section 2.

SECTION 4

The Plan Administrator shall have the responsibility of monitoring the Plan’s
compliance with the limitations of this Appendix C and shall have the power to
take all steps it deems necessary or appropriate to ensure compliance,
including, without limitation, restricting the amount which Highly Compensated
Eligible Participants can elect to have contributed pursuant to Plan
Section 3.1(a). Any actions taken by the Plan Administrator pursuant to this
Section 4 shall be pursuant to non-discriminatory procedures consistently
applied.

SECTION 5

In addition to any other limitations set forth in the Plan, Matching
Contributions under the Plan and the amount of nondeductible employee
contributions under the Plan, for each Plan Year must satisfy one of the
following tests:

(a) The contribution percentage for Highly Compensated Eligible Participants for
the Plan Year must not exceed 125% of the contribution percentage for all other
Eligible Participants for the Plan Year; or

(b) The contribution percentage for Highly Compensated Eligible Participants for
the Plan Year must not exceed the lesser of (1) 200 % of the contribution
percentage for all other Eligible Participants for the Plan Year, and (2) the
contribution percentage for all other Eligible Participants for the Plan Year
plus two (2) percentage points.

Notwithstanding the foregoing, for purposes of this Section 5, the terms Highly
Compensated Eligible Participant and Eligible Participant shall not include any
Participant who is not eligible to receive a Matching Contribution under the
provisions of the Plan, other than as a result of the Participant failing to
contribute to the Plan or failing to have an Elective Deferral contributed to
the Plan on the Participant’s behalf. The “contribution percentage” for Highly
Compensated Eligible Participants and for all other Eligible Participants for a
Plan Year shall be the average of the ratios, calculated separately for each
Participant, of (A) to (B), where (A) is the amount of Matching Contributions
under the Plan (excluding Qualified Matching Contributions which are used to
apply the test set forth in Section 2 of this Appendix C) and nondeductible
employee contributions made under the Plan for the Eligible Participant for the
Plan Year, and where (B) is the Annual Compensation of the Eligible Participant
for the Plan Year. Except to the extent limited by Treasury Regulation
Section 1.401(m)-2(a)(6) and any other applicable regulations promulgated by the
Secretary of the Treasury, a Plan Sponsor may

 

C-4



--------------------------------------------------------------------------------

elect to treat Deferral Amounts and Qualified Nonelective Contributions as
Matching Contributions for purpose of determining the “contribution percentage,”
provided the Deferral Amounts, excluding those treated as Matching
Contributions, satisfy the test set forth in Section 2 of Appendix C.

The Plan Sponsor may in its sole discretion contribute Qualified Nonelective
Contributions or Qualified Matching Contributions with respect to a Plan Year,
provided the contributions are made no later than the last day of the Plan Year
following the Plan Year for which the Qualified Nonelective Contributions or
Qualified Matching Contributions are made. Notwithstanding the foregoing,
Qualified Nonelective Contributions and Qualified Matching Contributions that
are taken into account for purposes of applying the test contained in Section 2
of this Appendix C shall not be taken into account under this Section 5.

SECTION 6

If either (a) the Matching Contributions and, if taken into account under
Section 5 of this Appendix C, the Deferral Amounts, Qualified Nonelective
Contributions and/or Qualified Matching Contributions made on behalf of Highly
Compensated Eligible Participants, or (b) the nondeductible employee
contributions made by Highly Compensated Eligible Participants exceed the amount
permitted under the “contribution percentage test” for any given Plan Year,
then, before the close of the Plan Year following the Plan Year for which the
Excess Aggregate Contributions were made, the amount of the Excess Aggregate
Contributions attributable to the Plan for the Plan Year under either
Section 6(a)(1) or (2), or both, as adjusted to reflect any income, gain or loss
attributable to such contributions through the end of the Plan Year shall be
distributed or, if the Excess Aggregate Contributions are forfeitable,
forfeited. The income allocable to such contributions shall be determined in a
similar manner as described in Section 4.2 of the Plan. As to any Highly
Compensated Employee, any distribution or forfeiture of his allocable portion of
the Excess Aggregate Contributions for a Plan Year shall first be attributed to
any nondeductible employee contributions made by the Participant during the Plan
Year for which no corresponding Plan Sponsor contribution is made and then to
any remaining nondeductible employee contributions made by the Participant
during the Plan Year and any Matching Contributions thereon. As between the Plan
and any other plan or plans maintained by the Plan Sponsor in which Excess
Aggregate Contributions for a Plan Year are held, each such plan shall
distribute or forfeit a pro-rata share of each class of contribution based on
the respective amounts of a class of contribution made to each plan during the
Plan Year. The payment of the Excess Aggregate Contributions shall be made
without regard to any other provision in the Plan.

For purposes of this Section 6, with respect to any Plan Year, “Excess Aggregate
Contributions” means the excess of:

(a) the aggregate amount of the Matching Contributions and nondeductible
employee contributions (and any Qualified Nonelective Contributions or Qualified
Matching Contributions) and, it taken into account under Section 5 of this
Appendix C, the Deferral Amounts actually made on behalf of Highly Compensated
Eligible Participants for the Plan Year, over

 

C-5



--------------------------------------------------------------------------------

(b) the maximum amount of contributions permitted under the limitations of
Section 5 of this Appendix C, determined by reducing contributions made on
behalf of Highly Compensated Eligible Participants in order of their
contribution percentages beginning with the highest of such percentages.

The determination of the amount of Excess Aggregate Contributions under this
Section 6 shall be made after (1) first determining the excess Elective
Deferrals under Section 3.1(b) of the Plan and (2) then determining the Excess
Deferral Amounts under Section 3 of this Appendix C.

(c) Distribution or forfeiture of nondeductible employee contributions or
Matching Contributions in the amount of the Excess Aggregate Contributions for
any Plan Year shall be made with respect to Highly Compensated Eligible
Participants on the basis of the dollar amount of the Excess Aggregate
Contributions attributable to each Highly Compensated Eligible Participant.
Forfeitures of Excess Aggregate Contributions may not be allocated to
Participants whose contributions are reduced under this Section 6. The Plan
Sponsor shall determine the amount of Excess Aggregate Contributions which shall
be distributed to each Highly Compensated Eligible Participant (or forfeited, if
forfeitable) as follows.

(1) The Matching Contributions and nondeductible contributions allocated to the
Highly Compensated Eligible Participant with the highest dollar amount of such
contributions for the Plan Year shall be reduced by the amount required to cause
that Highly Compensated Eligible Participant’s remaining Matching Contributions
and nondeductible contributions for the Plan Year to be equal to the dollar
amount of such contributions allocated to the Highly Compensated Eligible
Participant with the next highest dollar amount of Matching contributions and
nondeductible contributions for the Plan Year. This amount is then distributed
to (or forfeited from the Account of, if forfeitable) the Highly Compensated
Eligible Participant with the highest dollar amount of Matching Contributions
and nondeductible contributions, unless a smaller reduction, when added to the
total dollar amount already distributed (or forfeited, if forfeitable) pursuant
to this Paragraph (1), equals the total Excess Aggregate Contributions.

(2) If the total amount distributed (or forfeited, if forfeitable) under
Paragraph (1) is less than the total Excess Aggregate Contributions, the
procedure in Paragraph (1) shall be repeated until the total dollar amount of
Matching Contributions and nondeductible contributions distributed (or
forfeited, if forfeitable) is equal to the total Excess Aggregate Contributions
attributable to Highly Compensated Eligible Participants.

If a distribution of the total Excess Aggregate Contributions is made in
accordance with Paragraphs (1) and (2) of this Section 6(c), the limitations in
Section 5 of this Appendix C shall be treated as being met regardless of whether
the actual contribution percentage, if recalculated after such distributions,
would have satisfied the requirements of Section 5.

 

C-6



--------------------------------------------------------------------------------

SECTION 7

Except to the extent limited by rules promulgated by the Secretary of the
Treasury, if a Highly Compensated Eligible Participant is a participant in any
other plan of the Plan Sponsor or any Affiliate which includes Matching
Contributions, deferrals under a cash or deferred arrangement pursuant to Code
Section 401(k), or nondeductible employee contributions, any contributions made
by or on behalf of the Participant to the other plan shall be allocated with the
same class of contributions under the Plan for purposes of determining the
“actual deferral percentage” and “contribution percentage” under the Plan.

Except to the extent limited by rules promulgated by the Secretary of the
Treasury, if the Plan and any other plans which include Matching Contributions,
deferrals under a cash or deferred arrangement pursuant to Code Section 401(k),
or nondeductible employee contributions are considered as one plan for purposes
of Code Section 401(a)(4) and 410(b)(1), any contributions under the other plans
shall be allocated with the same class of contributions under the Plan for
purposes of determining the “contribution percentage” and “actual deferral
percentage” under the Plan.

 

C-7



--------------------------------------------------------------------------------

APPENDIX D

FROZEN BENEFIT DISTRIBUTION RULES

SECTION 1

DEFINITIONS

For purposes of this Appendix D, the following terms shall have the following
meanings:

(a) “Annuity Starting Date” means the date on which a distribution is deemed to
commence for purposes of calculating the benefit to be distributed.

(b) “Qualified Joint and Survivor Annuity” means an annuity for the life of the
Participant with a survivor annuity for the life of his/her spouse which is
one-half of the amount of the annuity payable during the joint lives of the
Participant and his/her spouse and which is the actuarial equivalent of a single
life annuity for the life of the Participant.

(c) “Preretirement Survivor Annuity” means an annuity for the life of the
surviving spouse of a deceased Participant that has an actuarial present value
that is equal to 100% of the balance in the Participant’s account as of the date
of the Participant’s death.

(d) “Qualified Optional Survivor Annuity” means an annuity for the life of the
Participant with a survivor annuity for the life of his/her spouse which is
three-quarters of the amount of the annuity payable during the joint lives of
the Participant and his/her spouse and which is the actuarial equivalent of a
single life annuity for the life of the Participant.

For purposes of this Appendix D, the following election rules shall apply:

The Plan Administrator shall furnish to the Participant a written explanation
of:

(1) the terms and conditions of a Qualified Joint and Survivor Annuity, a
Qualified Optional Survivor Annuity and a Qualified Preretirement Survivor
Annuity;

(2) the Participant’s right to make, and the effect of, an election not to
receive the Qualified Joint and Survivor Annuity or the Qualified Preretirement
Survivor Annuity;

(3) the rights of the Participant’s spouse as described below; and

(4) the right to make and the effect of such an election.

In the case of a Qualified Joint and Survivor Annuity and Qualified Optional
Survivor Annuity, the written explanation shall be provided to the Participant
no less than thirty (30) days and no more than ninety (90) days prior to the
first date on which he is entitled to commencement of payments from the Fund.
Notwithstanding the foregoing, a Participant may elect to waive the requirement
that the written explanation be provided at

 

D-1



--------------------------------------------------------------------------------

least thirty (30) days prior to commencement of payments, provided that the
first payment from the Fund occurs more than seven (7) days from the date the
explanation is received by the Participant. In the case of the Qualified
Preretirement Survivor Annuity, the written explanation shall be provided to the
Participant in whichever of the following periods ends last:

(A) the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35;

(B) the period beginning one year before and ending one year after the Employee
first becomes a Participant;

(C) the period beginning one year before and ending one year after these rules
apply to the Participant; or

(D) a reasonable period of time after separation from service in the case of a
Participant who separates from service before attaining age 35.

The Participant may elect during the “applicable election period” not to receive
his benefit in the form of a Qualified Joint and Survivor Annuity or Qualified
Preretirement Survivor Annuity by execution and delivery to the Plan
Administrator of a form that purpose by the Plan Administrator. The term
“applicable election period” shall mean, with respect to a Qualified Joint and
Survivor Annuity, the 90-day period ending on the first date on which the
Participant is entitled to commencement of payment from the Fund. In the event
the Participant waives the minimum thirty (30) day requirement for the written
explanation, the “applicable election period” shall not end before the period
ending thirty (30)-days after the Participant receives the written explanation.
Notwithstanding the foregoing, if the Participant receives the written
explanation of the Qualified Joint and Survivor Annuity and affirmatively elects
a form of distribution, the payments from the Fund may commence less than thirty
(30) days after the Participant receives the written explanation provided that
the Participant may revoke the affirmative distribution election until the later
of the time payments from the Fund are to begin or the expiration of the seven
(7) day period which begins on the day after the Participant receives the
written explanation. With respect to a Qualified Preretirement Survivor Annuity,
the “applicable election period” shall mean the period which begins on the first
day of the Plan Year in which the Participant attains age 35 and ends on the
date of the Participant’s death.

In the case of a married Participant, no election (other than an election to
receive payment in the form of a Qualified Optional Survivor Annuity in lieu of
a Qualified Joint and Survivor Annuity) shall be effective unless:

(i) the spouse of the Participant consents in writing to the election and the
consent acknowledges the effect of the election (including, if applicable, the
identity of any Beneficiary other than the Participant’s spouse and the
alternate form of payment) and is witnessed by a notary public, or

 

D-2



--------------------------------------------------------------------------------

(ii) it is established to the satisfaction of the Plan Administrator that the
consent required pursuant to subparagraph (i) above may not be obtained because
there is no spouse, the spouse cannot be located, the Participant has a court
order indicating that he is legally separated or has been abandoned (within the
meaning of local law) unless a qualified domestic relations order provides
otherwise, or of any other circumstances as permitted by regulations promulgated
by the Department of the Treasury. If the spouse is legally incompetent to give
consent, consent by the spouse’s legal guardian shall be deemed to be consent by
the spouse.

Any consent by a spouse (or establishment that the consent of a spouse may not
be obtained) shall be effective only with respect to that spouse. If an election
is made, the Participant’s Account may be paid in any alternate form of payment
permitted by the Plan. Any waiver of a Qualified Preretirement Survivor Annuity
made prior to the first day of the Plan Year in which the Participant attains
age 35 shall become invalid as of the first day of the Plan Year in which the
Participant attains age 35 and a Qualified Preretirement Annuity shall be
provided, unless a new waiver is obtained. The Participant may revoke any
election not to receive payment in the form of a Qualified Joint and Survivor
Annuity at any time prior to commencement of payments from the Fund, and may
make a new election at any time prior to the commencement of payments from the
Fund

If a Participant is married and has in effect an annuity form of payment for the
payment of his Account and the Participant wishes to obtain a loan from the Plan
in accordance with Plan Section 5, the Participant’s spouse must, within the
ninety (90) day period preceding the date the loan is made, consent to the loan
and the possibility of a reduction in the Participant’s Account resulting in its
nonpayment.

SECTION 2

HUDSON PLAN

Except as may be required or permitted by Plan Sections 7 through 10, effective
April 1, 1998, all distributions made to a Participant or his beneficiaries
attributable to amounts transferred to this Plan from the Prior Retirement
Account under the Hudson Foods, Inc. 401(k) Retirement Plan (the “Hudson Plan”)
shall be made by the Trustee in one of the following methods:

(a) Qualified Joint and Survivor Annuity or Life Annuity. A Participant who is
married and begins to receive payments under the Plan shall receive payments in
the form of a Qualified Joint and Survivor Annuity, unless the Participant, with
the consent of his spouse, has properly elected otherwise. An unmarried
Participant shall receive his benefits in the form of a single life annuity,
unless the Participant elects properly otherwise.

(b) Preretirement Survivor Annuity. If a Participant who is married dies before
the date upon which benefit payments are to commence, the Participant’s
surviving spouse shall receive payments, commencing immediately, in the form of
a Preretirement Survivor Annuity, unless the Participant, with the consent of
his spouse has properly elected otherwise.

 

D-3



--------------------------------------------------------------------------------

(c) Optional Forms. In the event a Participant elects not to receive benefits in
the form described in Subsection (a) above, the distribution of benefits may be
made by the Trustee in one of the methods elected by the Participant described
below:

(A) single life annuity, a single life annuity with a five- or ten-year certain
term,

(B) an actuarially equivalent life annuity with a survivor annuity payable to
the Participant’s spouse equal to 100%, 66 and 2/3% or 50% of the payments made
to the Participant during his life, or

(C) a Qualified Optional Survivor Annuity.

 

D-4



--------------------------------------------------------------------------------

APPENDIX E

MINIMUM DISTRIBUTION REQUIREMENTS

SECTION 1

GENERAL RULES

(a) Effective Date and Precedence. The provisions of this Appendix E will apply
for purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year. The requirements of this Appendix E will
take precedence over any inconsistent provisions of the Plan.

(b) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section will be determined and made in accordance with the
Treasury Regulations under Code Section 401(a)(9).

(c) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Appendix E, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

SECTION 2

TIME AND MANNER OF DISTRIBUTION

(a) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

(b) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(1) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, then, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

(2) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then, distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

E-1



--------------------------------------------------------------------------------

(4) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 2(b), other than
Section 2(b)(1) of this Appendix E, will apply as if the surviving spouse were
the Participant.

For purposes of this Section 2(b) and Section 4 of this Appendix E, unless
Section 2(b)(4) of this Appendix E applies, distributions are considered to
begin on the Participant’s Required Beginning Date. If Section 2(b) of this
Appendix E applies, distributions are considered to begin on the date
distributions are required to begin to the surviving spouse under
Section 2(b)(1) of this Appendix E. If distributions under an annuity purchased
from an insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 2(b)(1)), the date distributions are considered to begin is the
date distributions actually commence.

(c) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year, distributions will be made in accordance with Sections 3 and 4 of this
Appendix E. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code Section 401(a)(9) and the
regulations issued thereunder.

SECTION 3

REQUIRED MINIMUM DISTRIBUTIONS

DURING PARTICIPANT’S LIFETIME

(a) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

(1) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year;

(2) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.

(b) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 3 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.

 

E-2



--------------------------------------------------------------------------------

SECTION 4

REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH

(a) Death On or After Date Distributions Begin.

(1) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:

(A) The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(B) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(C) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Designated Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.

(2) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(b) Death Before Date Distributions Begin.

(1) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section 4(a).

 

E-3



--------------------------------------------------------------------------------

(2) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(3) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2(b)(1) of this Appendix E, this
Section (b) will apply as if the surviving spouse were the Participant.

SECTION 5

DEFINITIONS

As used in this Appendix E, the following words and phrases shall have the
meaning set forth below:

(a) Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 1.6 of the Plan and is the designated Beneficiary under
Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-4, Q&A-1,
of the Treasury Regulations.

(b) Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 2(b). The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
Required Beginning Date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s Required Beginning Date
occurs, will be made on or before December 31 of that distribution calendar
year.

(c) Life Expectancy. Life expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)-9 of the Treasury Regulations.

(d) Participant’s Account Balance. The Account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(“Valuation Calendar Year”) increased by the amount of any contributions made
and allocated or forfeitures allocated to the Account balance as of dates in the
Valuation Calendar Year after the Valuation

 

E-4



--------------------------------------------------------------------------------

Date and decreased by distributions made in the Valuation Calendar Year after
the Valuation Date. The Account balance for the Valuation Calendar Year includes
any amounts rolled over or transferred to the Plan either in the Valuation
Calendar Year or in the Distribution Calendar Year if distributed or transferred
in the Valuation Calendar Year.

(e) Required Beginning Date. Required Beginning Date means April 1 of the
calendar year following the later of the calendar year in which the Participant
attains age 70 1/2 or the calendar year in which the Participant retires, except
that in the case of a person described in Section 1(b)(2) of Appendix B the
Required Beginning Date shall be April 1 of the calendar year following the
calendar year in which the Participant attains age 70 1/2.

 

E-5